Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 1 of 80 PAGEID #: 8266




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
     ____________________________________
                                           )
     OHIO A. PHILIP RANDOLPH               )
     INSTITUTE, et al.                     )
                                           )
                                             No. 1:18-cv-00357-TSB-KNM-MHW
           Plaintiffs,                     )
                                           )
                                             Judge Timothy S. Black
     v.                                    )
                                             Judge Karen Nelson Moore
                                           )
                                             Judge Michael H. Watson
     LARRY HOUSEHOLDER, Speaker of the )
                                             Magistrate Judge Karen L. Litkovitz
     Ohio House of Representatives, et al. )
                                           )
           Defendants.                     )
     ____________________________________)

        PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR OPPOSITION TO
      DEFENDANTS’ AND INTERVENORS’ MOTIONS FOR SUMMARY JUDGMENT
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 2 of 80 PAGEID #: 8267




                                                    TABLE OF CONTENTS

       INTRODUCTION .................................................................................................................... 1

       ARGUMENT ............................................................................................................................ 3

            A. Plaintiffs’ Claims Are Justiciable and There Are Manageable Standards for
               Deciding Their Claims .................................................................................................. 3

                 1. Four three-judge panels have recently held that partisan gerrymandering
                    claims are justiciable ............................................................................................... 3

            Defendants and Intervenors revive Defendants’ claims on non-justiciability from
    Defendants’ motion to dismiss the complaint. This argument fails for two reasons: (1)
    controlling precedent is that partisan gerrymandering cases are justiciable and (2) Plaintiffs have
    provided a manageable standard. Partisan gerrymandering claims are justiciable as found by
    three federal three-judge panels since this Court ruled on the motion to dismiss. See League of
    Women Voters of Michigan v. Johnson, No. 2:17-CV-14148, 2018 WL 6257476, at *4 (E.D.
    Mich. Nov. 30, 2018); Benisek v. Lamone, No. 1:13-cv-03233-JKB, 2018 WL 5816831, at *1–2
    (D. Md. Nov. 7, 2018); Common Cause v. Rucho, 318 F. Supp. 3d 777, 838 (M.D.N.C. 2018).
    The legal standard offered by Plaintiffs is that partisan gerrymandering runs afoul of the
    constitution when a party seeks to entrench its majority against all likely electoral outcomes by
    packing and cracking opposing party voters. This standard is judicially manageable. It is
    informed, but not dictated, by social science research and empirical analysis. It is not the role of
    experts to tell the Court when partisanship becomes too much. Rather, the legal standard
    determines when political data and partisanship has been used for an invidious purpose and is
    thus barred by the Constitution. Experts provide evidence to support the legal test.

                 2. Plaintiffs propose a manageable standard to adjudicate their claims under
                    the Equal Protection Clause .................................................................................... 8

            Partisan gerrymandering claims are justiciable under the Equal Protection Clause of the
    Fourteenth Amendment. “Partisan gerrymandering runs afoul of the Equal Protection Clause
    because, by seeking to diminish the electoral power of supporters of a disfavored party, a
    partisan gerrymander treats individuals who support candidates of one political party less
    favorably than individuals who support candidates of another party.” Rucho, 318 F. Supp. 3d at
    860–61. The test for finding an Equal Protection violation proceeds as follows: The first prong is
    (1) whether the legislature acted with an improper legislative intent to discriminate in favor of
    the state’s preferred political party by securing partisan advantage on its behalf, i.e., whether
    intent to discriminate was a motivating factor and (2) whether the resulting map had an
    impermissible effect of entrenching partisan advantage against likely changes in voter preference.
    If these two elements are satisfied, then (3) the burden shifts to the state to demonstrate that the
    impairment of Equal Protection rights is necessary to advance legitimate state interests.




                                                                      ii
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 3 of 80 PAGEID #: 8268




               3. There are sufficient facts in the record from which this Court could find
                  that Plaintiffs’ right to equal protection were infringed by Ohio’s U.S.
                  Congressional map. ............................................................................................... 10

            Here, Plaintiffs claim meets the test for finding a denial of their rights under the Equal
    Protection Clause. The Republican map drawers acted with an intent to advantage Republican
    voters and disadvantage Democratic voters, as illustrated by direct and circumstantial evidence.
    The Ohio U.S. congressional map has had the effect of disadvantaging Democratic voters. There
    is no justification for the map’s effects, as neither the Voting Right Act nor traditional
    redistricting criteria explains Ohio’s U.S. congressional map.

                    a) There are sufficient facts in the record from which the Court could find
                       that Defendants acted with a discriminatory intent......................................... 10

                    b) There is sufficient evidence in the record to find that Plaintiffs also met
                       the predominance test. .................................................................................... 17

                    c) There are sufficient facts in the record from which the Court could find
                       that Ohio’s congressional map had a discriminatory effect. ........................... 20

                    d) There are sufficient facts in the record from which the Court could find
                       that Defendants lacked justification. ............................................................... 26

               4. Plaintiffs propose a manageable standard to adjudicate their claims under
                  the First Amendment and there are sufficient facts in the record to find
                  that Plaintiffs meet this test. .................................................................................. 29

            Partisan gerrymandering claims are justiciable under the First Amendment, which
    protects the rights of voters to associate with and advocate for a political party, to vote for their
    candidate of choice, to express their political views, and to participate in the political process.
    All four federal district panels to recently consider partisan gerrymandering claims have found
    them justiciable under the First Amendment. LWV-Michigan, 2018 WL 6257476, at *18; see
    also Benisek, 2018 WL 5816831, at *1–2; Rucho, 318 F. Supp. 3d at 929; Whitford v. Gill, 218
    F. Supp. 3d 837, 884 (W.D. Wisc. 2016), rev’d on other grounds, 138 S. Ct. 1919 (2018).
    Plaintiffs propose that the same test of intent, effects and lack of justification used under the
    Fourteenth Amendment also be used under the First Amendment. As discussed supra, Plaintiffs
    have met the requirement for the three-prong test that Plaintiffs propose that the Court adopt.
    The drawing of Ohio’s congressional district boundaries was done to privilege the state’s
    preferred political party, and to burden the state’s disfavored political party. Plaintiffs and their
    members were “deprived of their natural political strength by a partisan gerrymander,” and hence
    suffered a violation of their First Amendment right to associate. Gill, 138 S. Ct. at 1938
    (Kagan, J., concurring) (citing Vieth, 541 U.S. at 315 (Kennedy, J., concurring)).

               5. There are sufficient facts in the record from which the Court could find that
                  Plaintiffs’ First Amendment rights were infringed under the LWV-Michigan
                  and Rucho standard. .............................................................................................. 30




                                                                 iii
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 4 of 80 PAGEID #: 8269




            Recent panels have adopted a slightly different three-part test to determine if a
    redistricting plan violates the First Amendment as a partisan gerrymander. As articulated by the
    court in LWV-Michigan: The first prong is that “districts [were drawn] with the ‘specific intent’
    to ‘burden individuals or entities that support a disfavored candidate or political party.’” LWV-
    Michigan, 2018 WL 6257476, at *18 (citing Shapiro v. McManus, 203 F. Supp. 3d 579, 597 (D.
    Md. 2016); Rucho, 318 F. Supp. 3d at 929. The second prong is that “the challenged districting
    plan actually caused an injury, i.e., ‘that the districting plan in fact burdened the political speech
    or associational rights of such individuals or entities.’” Id. (quoting Rucho, 318 F. Supp. 3d at
    929). The last prong is causation. Id. There are sufficient facts in the record from which this
    court could find that Plaintiffs’ First Amendment rights were infringed by Ohio’s U.S.
    Congressional map using this alternative test.

               6. Plaintiffs propose and meet a manageable standard to adjudicate their
                  claims that their right to vote has been infringed by Ohio’s U.S.
                  Congressional map. ............................................................................................... 32

            Plaintiffs assert a legally cognizable claim with manageable judicial standards that their
    fundamental right to vote has been denied in violation of the Fourteenth Amendment, in the form
    of an unconstitutional dilution of their voting rights. That is, Plaintiffs have been
    unconstitutionally denied the opportunity to elect the candidates of their choice and to influence
    elections. Here, Plaintiffs’ right to vote has been unconstitutionally diluted by virtue of their
    placement in particular districts in Ohio’s congressional map, under a three-part test that is
    similar to, but distinct from, the three-part test for Plaintiffs’ Equal Protection Claim. Plaintiffs
    must first establish a burden on their fundamental right to vote. They have done so by
    demonstrating that (1) Defendants acted with an intent to dilute the votes of Democratic voters
    by cracking and packing them; and that (2) the map had the effect of cracking and packing
    Democratic voters. This effect is evident by Plaintiffs’ remedial plan which would provide more
    opportunity to elect Democrats in certain districts. Where, as here, there is a substantial burden
    on a fundamental right, heightened scrutiny must be met. See, e.g., Cal. Democratic Party, 530
    U.S. at 581–82; Norman v. Reed, 502 U.S. 279, 288–89 (1992). The Ohio General Assembly’s
    actions cannot meet this test. There is and was no legitimate state interest in enacting a
    gerrymandered map featuring districts that deny Democratic voters an opportunity to elect their
    preferred candidates.

               7. Plaintiffs propose and meet and manageable standard that the Ohio
                  General Assembly exceeded its power under Article 1 when it
                  gerrymandered Ohio’s U.S. congressional map. .................................................. 35

           States are given limited power to regulate federal elections under Article I of the
    Constitution. The court in Rucho found that a state exceeds its power under Article I when it
    draws congressional districts in an “effort to ‘dictate electoral outcomes’ and ‘disfavor a class of
    candidates.’” Rucho, 318 F. Supp. 3d at 937 (quoting Thornton, 514 U.S. at 833–34). As
    discussed above, since Ohio’s map was drawn in an “effort to ‘dictate electoral outcomes’ and
    ‘disfavor a class of candidates,’” see supra, it exceeds the state’s power under Article I of the
    Constitution.




                                                                 iv
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 5 of 80 PAGEID #: 8270




           B. Plaintiffs have demonstrated standing for their Equal Protection, First
              Amendment and Article I claims. ............................................................................... 36

               1. Plaintiffs have standing to challenge each district for vote dilution under
                  the Equal Protection Clause. ................................................................................. 37

            The direct and circumstantial evidence adduced in this case is more than sufficient to
    confer standing upon Plaintiffs for their vote-dilution claims. Plaintiffs submitted 1) testimonial
    evidence distinct from what the Court found inadequate in Gill and analogous to what the courts
    in Michigan and North Carolina deemed adequate; 2) evidence on hypothetical districts that un-
    crack or un-pack the challenged districts, in particular, a proposed remedial map that underscores
    that remedying cracked and packed districts is eminently possible; and 3) Plaintiff-specific
    analysis based on simulated maps that indicate not only whether a district is cracked or packed,
    but aids this Court in quantifying the degree of cracking and packing of each district.

                    a) Gill requires district-specific injury to support standing to challenge
                       districts under the Equal Protection Clause. ................................................... 38

                    b) The Michigan and North Carolina partisan gerrymandering decisions
                       flesh out the Gill standing requirement........................................................... 39

                    c) Evidence adduced in this case is sufficient for a finding that Plaintiffs
                       have standing to challenge each district.......................................................... 43

                         (1) Plaintiffs’ testimony .................................................................................. 43

                         (2) Hypothetical districts and plan.................................................................. 45

                         (3) Simulated maps ......................................................................................... 48

               2. Plaintiffs Have Standing to Pursue Their First Amendment Claims. ................... 51

            Plaintiffs have standing to bring their First Amendment claims. There are at least two
    distinct First Amendment injuries caused by partisan gerrymandering. First, it “purposefully
    dilut[es] the weight of certain citizens’ votes to make it more difficult for them to achieve
    electoral success because of the political views they have expressed through their voting histories
    and party affiliations.” Shapiro, 203 F. Supp. 3d at 595 (three-judge panel) (emphases omitted);
    see also Rucho, 318 F. Supp. 3d at 829. Partisan gerrymandering also burdens the “ability of
    like-minded people across the State to affiliate in a political party and carry out that
    organization’s activities and objects.” Gill, 138 S. Ct. at 1939. Based on these two distinct
    forms of harm, there are ample facts in the record that demonstrate First Amendment standing
    for each of the individual and organizational.

                    a) The Individual Plaintiffs Have Standing to Pursue Their First
                       Amendment Claims. ....................................................................................... 53

                    b) The Organizational Plaintiffs Have Standing to Pursue Their First
                       Amendment Claims. ....................................................................................... 57


                                                                  v
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 6 of 80 PAGEID #: 8271




                            (1) Plaintiff Organizations Have Standing in Their Own Right ..................... 57

                            (2) Plaintiff Organizations Have Associational Standing on Behalf of
                                Their Members. ......................................................................................... 61

                 3. Plaintiffs Have Standing to Pursue Their Article I Claims. .................................. 64

             In Rucho, the three-judge panel determined that the Plaintiffs also made out statewide
    injuries based on Article I. Plaintiffs in the instant case invoke Article I along the same lines—
    that is, the congressional map exceeds the Ohio legislature’s “authority under the Elections
    Clause and usurps the power of ‘the People’ to elect their representatives.” Rucho, 318 F. Supp.
    3d at 831. Individuals have standing to bring such claims when litigants, as Plaintiffs here, have
    adduced evidence to support dilutionary and “additional non-dilutionary injuries, including
    injuries to their associational rights.” Rucho, 318 F. Supp. 3d at 833.

                 4. Plaintiffs’ Injuries Are Fairly Traceable to the Challenged Map. ........................ 66

            Defendants flatly ignore the proof offered by Plaintiffs in an effort to argue that the
    injuries suffered by Plaintiffs are not fairly traceable to the challenged congressional map. The
    Plaintiffs have consistently testified to the fact that it was the composition of the congressional
    map and the specific district lines at issue that caused the burden on their constitutional rights.

                 5. Plaintiffs’ Injuries Are Likely to Be Redressed By a Favorable Order of
                    the Court................................................................................................................ 66

            “An injury is redressable if a judicial decree can provide ‘prospective relief’ that will
    ‘remove the harm.’” Doe v. DeWine, 910 F.3d 842, 850 (6th Cir. 2018). If this Court orders a
    new congressional map, it will clearly redress the injuries suffered by the Plaintiffs. Plaintiffs, of
    course, are not guaranteed a particular outcome when they cast their votes or seek to associate
    with likeminded voters. But this is also not what Plaintiffs seek to have redressed. What
    Plaintiffs seek is to have a map that treats voters fairly and does not penalize voters on the basis
    of their political preferences.

       CONCLUSION ....................................................................................................................... 67




                                                                      vi
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 7 of 80 PAGEID #: 8272




                                                   TABLE OF AUTHORITIES

                                                                     Cases

    Ala. Leg. Black Caucus v. Alabama,
      135 S. Ct. 1257 (2015) .............................................................................................................. 10

    Allen v. State Bd. of Elections,
      393 U.S. 544 (1969) .................................................................................................................. 33

    Am. Canoe Ass’n, Inc. v. City of Louisa Water & Sewer Comm’n,
      389 F.3d 536 (6th Cir. 2004) .................................................................................................... 57

    Anderson v. Celebrezze,
      460 U.S. 780 (1983) .................................................................................................. 2, 32, 34, 56

    Ariz. State Legislature v. Ariz. Indep. Redistricting Comm’n,
      135 S. Ct. 2652 (2015) ............................................................................................................ 1, 8

    Baker v. Carr,
      369 U.S. 186 (1962) .................................................................................................................. 36

    Bartlett v. Strickland,
      556 U.S. 1 (2009) ................................................................................................................ 33, 34

    Benisek v. Lamone,
      No. 1:13-cv-03233-JKB, 2018 WL 5816831 (D. Md. Nov. 7, 2018) ............................ 3, 30, 35

    Bible Believers v. Wayne Cty.,
      805 F.3d 228 (6th Cir. 2015) .................................................................................................... 52

    Bond v. United States,
      564 U.S. 211 (2011) .................................................................................................................. 65

    Burdick v. Takushi,
      504 U.S. 428 (1992) .................................................................................................................... 2

    Bush v. Vera,
      517 U.S. 952 (1996) .................................................................................................................. 11

    Cal. Democratic Party v. Jones,
      530 U.S. 567 (2000) .................................................................................................................. 34

    City v. Cuyahoga Falls v. Buckeye Cmty. Hope Found.,
      538 U.S. 188 (2003) .................................................................................................................. 10

    Common Cause v. Rucho,
      318 F. Supp. 3d 777 (M.D.N.C. 2018) .............................................................................. passim



                                                                        vii
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 8 of 80 PAGEID #: 8273




    Common Cause/Georgia v. Billups,
      554 F.3d 1340 (11th Cir. 2009) ................................................................................................ 37

    Cook v. Gralike,
      531 U.S. 510 (2001) .................................................................................................................. 35

    Cooper v. Harris,
      137 S. Ct. 1455 (2017) ........................................................................................................ 10, 11

    Crawford v. Marion Cty. Election Bd.,
      553 U.S. 181 (2008) .................................................................................................................. 32

    DaimlerChrysler Corp. v. Cuno,
      547 U.S. 332 (2006) .................................................................................................................. 51

    Davis v. Bandemer,
      478 U.S. 109 (1986) ................................................................................................................ 4, 9

    Doe v. DeWine,
      910 F.3d 842 (6th Cir. 2018) .................................................................................................... 66

    Elrod v. Burns,
      427 U.S. 347 (1976) .................................................................................................................. 29

    Evans v. Cornman,
      398 U.S. 419 (1970) .................................................................................................................. 34

    Fair Elections Ohio v. Husted,
      770 F.3d 456 (6th Cir. 2014) .................................................................................................... 57

    Friends of the Earth, Inc. v. Gaston Copper Recycling Corp.,
      204 F.3d 149 (4th Cir. 2000) .................................................................................................... 37

    Friends of Tims Ford v. Tennessee Valley Auth.,
      585 F.3d 955 (6th Cir. 2009) .............................................................................................. 45, 61

    Gaffney v. Cummings,
      412 U.S. 735 (1973) .................................................................................................................... 8

    Georgia v. Ashcroft,
      539 U.S. 461 (2003) .................................................................................................................. 34

    Gill v. Whitford,
      138 S. Ct. 1916 (2018) ....................................................................................................... passim

    Harris v. Ariz. Indep. Redistricting Comm’n,
      136 S. Ct. 1301 (2016) .............................................................................................................. 27




                                                                       viii
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 9 of 80 PAGEID #: 8274




    Harris v. Cooper,
      138 S. Ct. 2711 (2018) ................................................................................................................ 5

    Harris v. McCrory,
      No. 1:13-cv-949, 2016 WL 3129213 (M.D.N.C. June 2, 2016) ................................................. 5

    Havens Realty Corp. v. Coleman,
      455 U.S. 363 (1982) .................................................................................................................. 57

    Hazelwood Sch. Dist. v. United States,
      433 U.S. 299 (1977) .................................................................................................................... 7

    Ill. State Bd. of Elections v. Socialist Workers Party,
       440 U.S. 173 (1979) .................................................................................................................. 26

    In re Commercial Money Ctr., Inc.,
       737 F. Supp. 2d 815 (N.D. Ohio 2010) ....................................................................................... 6

    Innovation Ventures, LLC v. NVE, Inc.,
      90 F. Supp. 3d 703 (E.D. Mich. 2015) ........................................................................................ 6

    Jenness v. Fortson,
      403 U.S. 431 (1971) .................................................................................................................... 8

    Johnson v. De Grandy,
      512 U.S. 997 (1994) .................................................................................................................. 46

    Joint Stock Soc’y v. UDV N. Am., Inc.,
      266 F.3d 164 (3d Cir. 2001)...................................................................................................... 37

    Karcher v. Daggett,
      462 U.S. 725 (1983) .................................................................................................................... 8

    LaFleur v. Whitman,
      300 F.3d 256 (2d Cir. 2002)...................................................................................................... 37

    Lance v. Coffman,
      549 U.S. 437 (2007) .................................................................................................................. 65

    League of United Latin American Citizens v. Perry,
      548 U.S. 399 (2006) ............................................................................................................ 19, 20

    League of Women Voters of Mich. v. Johnson,
      No. 2:17-cv-14148, 2018 WL 6257476 (E.D. Mich. Nov. 30, 2018)................................ passim

    League of Women Voters v. Newby,
      838 F.3d 1 (D.C. Cir. 2016) ...................................................................................................... 65




                                                                        ix
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 10 of 80 PAGEID #: 8275




    Lujan v. Defs. of Wildlife,
      504 U.S. 555 (1992) .................................................................................................................. 36

    Luna v. Cty. of Kern,
      291 F. Supp. 3d 1088 (E.D. Cal. 2018)....................................................................................... 6

    Mayor of Phila. v. Educ. Equal. League,
     415 U.S. 605 (1974) .................................................................................................................... 7

    McCutcheon v. Fed. Election Comm’n,
     572 U.S. 185 (2014) .............................................................................................................. 8, 29

    Miami Valley Fair Hous. Ctr., Inc. v. Connor Grp.,
      725 F.3d 571 (6th Cir. 2013) .................................................................................................... 57

    Ne. Fla. Chapter of AGC of Am. v. City of Jacksonville,
      508 U.S. 656 (1993) ............................................................................................................ 52, 67

    Norman v. Reed,
      502 U.S. 279 (1992) .................................................................................................................. 34

    Obama for Am. v. Husted,
      697 F.3d 423 (6th Cir. 2012) .................................................................................................. 2, 8

    Pacheco v. Johnson,
      No. 3:11-cv-00221, 2017 WL 3149580 (M.D. Tenn. July 25, 2017) ......................................... 6

    Reynolds v. Sims,
      377 U.S. 533 (1964) .................................................................................................................. 33

    Shapiro v. McManus,
      203 F. Supp. 3d 579 (D. Md. 2016) .......................................................................................... 51

    Sierra Club v. Franklin Cty. Power of Ill., LLC,
      546 F.3d 918 (7th Cir. 2008) .................................................................................................... 37

    Sierra Club v. U.S. Army Corps of Eng’rs,
      645 F.3d 978 (8th Cir. 2011) .................................................................................................... 37

    Sierra Club, Lone Star Chapter v. Cedar Point Oil Co. Inc.,
      73 F.3d 546 (5th Cir. 1996) ...................................................................................................... 37

    Tashjian v. Republican Party of Conn.,
      479 U.S. 208 (1986) .................................................................................................................. 52

    Tex. Democratic Party v. Benkiser,
      459 F.3d 582 (5th Cir. 2006) .................................................................................................... 65




                                                                        x
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 11 of 80 PAGEID #: 8276




    U.S. Term Limits, Inc. v. Thornton,
      514 U.S. 779 (1995) ............................................................................................................ 35, 64

    United States v. City of Euclid,
      580 F. Supp. 2d 584 (N.D. Ohio 2008) ....................................................................................... 6

    United States v. Euclid City Sch. Bd.,
      632 F. Supp. 2d 740 (N.D. Ohio 2009) ....................................................................................... 7

    Vieth v. Jubelirer,
      541 U.S. 267 (2004) ........................................................................................................... passim

    Warth v. Seldin,
     422 U.S. 490 (1975) .................................................................................................................. 37

    Whitford v. Gill,
     218 F. Supp. 3d 837 (W.D. Wisc. 2016)........................................................................... 4, 9, 30

    Williams v. Rhodes,
      393 U.S. 23 (1968) .............................................................................................................. 32, 52

    Yick Wo v. Hopkins,
      118 U.S. 356 (1886) .................................................................................................................. 32

                                                                        Rules

    Fed. R. Civ. P. 56 ............................................................................................................................ 3

                                                                      Statutes

    52 U.S.C. § 10304 ......................................................................................................................... 34

    Ohio Rev. Code § 103.51.............................................................................................................. 14

                                                              Other Authorities

    U.S. Const. art. I, § 2, cl. 1 ............................................................................................................ 35

    U.S. Const. art. I, § 4, cl. 1 ............................................................................................................ 35




                                                                           xi
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 12 of 80 PAGEID #: 8277




           Pursuant to Federal Rules of Civil Procedure 56, Plaintiffs respectfully submit this

    memorandum of law in support of their opposition to Defendants’ and Intervenors’ motions for

    summary judgment. Defendants and Intervenors are moving for summary judgment on the

    grounds that Plaintiffs’ claims are non-justiciable and that Plaintiffs lack standing to bring their

    claims. None of their arguments have merit, and their motions should be denied.

                                            INTRODUCTION

           Ohio’s congressional districts were drawn for the purpose of locking in a Republican

    supermajority impervious to normal electoral swings. The map has had precisely that effect:

    despite significant swings in the two major parties’ statewide share of votes for U.S. Congress, a

    12-4 Republican to Democratic supermajority has remained frozen in place. This kind of

    partisan gerrymandering violates “the core principle of republican government . . . that the voters

    should choose their representatives, not the other way around.” Ariz. State Legislature v. Ariz.

    Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2677 (2015) (internal quotation marks omitted).

    Rather than reflecting voters’ dynamic or evolving preferences, elections under gerrymandered

    systems, like Ohio’s congressional map, systematically lock in candidates from the legislators’

    preferred party, and discourage electoral competition. “Put differently, by intentionally seeking

    to entrench a favored party in power and make it difficult—if not impossible—for candidates of

    parties supporting disfavored viewpoints to prevail, partisan gerrymandering ‘seeks not to

    advance a legitimate regulatory goal, but to suppress unpopular ideas or information or

    manipulate the public debate through coercion rather than persuasion.’” Common Cause v.

    Rucho, 318 F. Supp. 3d 777, 800–01 (M.D.N.C. 2018) (quoting Turner Broad. Sys., Inc. v.

    F.C.C., 512 U.S. 622, 641 (1994)).

           Partisan gerrymandering violates several provisions of the Constitution. By entrenching

    the party in power and insulating it from meaningful accountability to the electorate, partisan
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 13 of 80 PAGEID #: 8278




    gerrymandering substantially burdens voters’ fundamental rights, including (1) the Fourteenth

    Amendment right to equal protection and treatment under the law, Obama for Am. v. Husted, 697

    F.3d 423, 428 (6th Cir. 2012); (2) the First Amendment right to associate for the advancement of

    political beliefs, to express political views, and to participate in the political process, see

    Anderson v. Celebrezze, 460 U.S. 780, 787, 793-94 (1983); and (3) the First and Fourteenth

    Amendment right to “cast a meaningful vote,” Burdick v. Takushi, 504 U.S. 428, 445 (1992)

    (Kennedy, J., dissenting). Not only does partisan gerrymandering violate citizens’ rights under

    the Constitution, it also goes beyond the powers granted to states under Article I.

            Defendants and Intervenors make two primary arguments in support of their summary

    judgment motion. The first is that Plaintiffs have failed to define a manageable standard for their

    partisan gerrymandering claims and therefore their claims are non-justiciable. This argument

    fails since, partisan claims are justiciable and there are manageable standards by which courts

    can and have adjudicated them. As more fully outlined below, Plaintiffs’ proposed standard is

    straightforward: the Constitution is violated when a party seeks to entrench its seat share against

    all likely outcomes by cracking and packing opposition party voters. In this case, where the

    Republicans have obtained 75% of the seats, even as their vote share has fluctuated between 51%

    and 59% over four election cycles, there is no question that this standard is met. Their second

    argument is that Plaintiffs lack standing to bring their claims. This argument also fails. During

    discovery, Plaintiffs adduced ample evidence for the Court to find that they have standing to

    bring both their district specific claims (denial of Equal Protection and denial of the right to vote)

    and their state-wide claims (violation of the First Amendment and violation of Article 1).

            “When evaluating a motion for summary judgment, the court must ‘view[ ] [the

    evidence] in the light most favorable to the party opposing the motion.’” League of Women




                                                       2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 14 of 80 PAGEID #: 8279




    Voters of Mich. v. Johnson (“LWV-Michigan”), No. 2:17-cv-14148, 2018 WL 6257476, at *4

    (E.D. Mich. Nov. 30, 2018) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

    U.S. 574, 587 (1986)) (alterations in original). “The Court must also ‘draw all reasonable

    inferences’ in favor of the non-moving party.” Id. (quoting Babcock & Wilcox Co. v.

    Cormetech, Inc., 848 F.3d 754, 758 (6th Cir. 2017)). Summary judgment is only granted when

    there are no genuine issues of material fact and the movant is entitled to judgment as a matter of

    law. Fed. R. Civ. P. 56(a). Defendants and Intervenors fail to meet such a high burden and their

    motion should be denied.

                                              ARGUMENT

           A.    Plaintiffs’ Claims Are Justiciable and There Are Manageable Standards for
           Deciding Their Claims

                   1.    Four three-judge panels have recently held that partisan
                   gerrymandering claims are justiciable

           Defendants and Intervenors revive Defendants’ claims on non-justiciability from

    Defendants’ motion to dismiss the complaint. See ECF No. 46. The law has not changed in

    Defendants’ favor since they last made this claim: The Supreme Court still has not held that

    partisan gerrymandering claims are non-justiciable, and several federal courts have recently

    found such cases to be justiciable. Since Defendants made the same argument in their motion to

    dismiss over the summer, three separate federal three-judge panels have found partisan

    gerrymandering claims to be justiciable. See LWV-Michigan, 2018 WL 6257476, at *14 (“The

    Court finds that Plaintiffs’ Fourteenth Amendment and First Amendment partisan

    gerrymandering claims are justiciable because judicially manageable standards exist to

    adjudicate these claims.”); Benisek v. Lamone, No. 1:13-cv-03233-JKB, 2018 WL 5816831, at

    *1–2 (D. Md. Nov. 7, 2018) (holding that plaintiffs had proved as a matter of law “that

    Maryland’s 2011 redistricting law violates the First Amendment by burdening both the plaintiffs’


                                                     3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 15 of 80 PAGEID #: 8280




    representational rights and associational rights”); Rucho, 318 F. Supp. 3d at 838 (holding that

    “under controlling Supreme Court precedent, a challenge to an alleged partisan gerrymander

    presents a justiciable case or controversy”). Another three-judge panel in Wisconsin’s Western

    District previously found partisan gerrymandering claims to be justiciable. Whitford v. Gill, 218

    F. Supp. 3d 837 (W.D. Wisc. 2016), rev’d on other grounds, 138 S. Ct. 1916 (2018). Thus, a

    total of four separate three-judge panels in courts across this country have found partisan

    gerrymandering claims to be justiciable and for the claims to be judicially manageable.

           In the recent LWV-Michigan and Rucho decisions, the courts explicitly addressed the

    question of whether Supreme Court precedent foreclosed partisan gerrymandering claims as non-

    justiciable for lack of a manageable standard, and both courts found that under “controlling

    Supreme court precedent” that partisan gerrymandering claims are justiciable. Rucho, 318 F.

    Supp. 3d at 838; see also LWV-Michigan, 2018 WL 6257476, at *14 (“The Supreme Court has

    never overturned Bandermer’s [sic] holding that political gerrymandering claims are

    justiciable.”). As these courts rightly found, the Supreme Court’s central holding in Davis v.

    Bandemer, that partisan gerrymandering claims are justiciable, has not been overturned. 478

    U.S. 109, 113 (1986). In Vieth v. Jubelirer, while Justice Kennedy concurred in the judgment

    that the plaintiffs in the case could not make a claim of partisan gerrymandering, he did not

    concur in the opinion. 541 U.S. 267, 316 (2004). Justice Kennedy in his opinion stated that

    Bandemer was “controlling precedent on the question of justiciability.” Id. at 310 (Kennedy,

    concurring in the judgment). He was joined in this opinion by four other justices on the court.

    See id. at 317 (Stevens, J., dissenting) (“[F]ive Members of the Court . . . share the view that,

    even if these appellants are not entitled to prevail, it would be contrary to precedent and




                                                      4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 16 of 80 PAGEID #: 8281




    profoundly unwise to foreclose all judicial review of similar claims that might be advanced in the

    future.”).1

            In Gill v. Whitford, the Supreme Court expressly declined to address the question of

    justiciability of partisan gerrymandering claims. 138 S. Ct. 1916, 1929 (2018); see also Rucho,

    318 F. Supp. 3d at 837–38 (“And the Supreme Court’s most recent partisan gerrymandering

    decision, Gill, expressly declined to address the justiciability of such claims.”) As they did in

    their motion to dismiss, Defendants once again misconstrue the Supreme Court’s summary

    affirmance in Harris v. Cooper, 138 S. Ct. 2711 (2018). As Plaintiffs argued in their Opposition

    to Defendants’ Motion to Dismiss, see ECF No. 54, Harris was limited to the particular facts and

    posture of that case. Harris did not stand for any categorical proposition that partisan

    gerrymandering claims are non-justiciable. The court was explicit that it denied “plaintiffs’

    objections as presented to this Court,” and that the denial “does not constitute or imply an

    endorsement of, or foreclose any additional challenges to, the Contingent Congressional Plan.”

    Harris v. McCrory, No. 1:13-cv-949, 2016 WL 3129213, at *1 (M.D.N.C. June 2, 2016), aff’d

    sub nom. Harris v. Cooper, 138 S. Ct. 2711 (emphasis in original). Under controlling Supreme

    Court precedent, partisan gerrymandering claims are justiciable and as outlined further below,

    Plaintiffs propose manageable standards to adjudicate their claims.

            The judicially manageable standards are legal standards to the Plaintiffs’ claims and not

    metrics based on social science research and empirical analysis, as suggested by Defendants and

    Intervenors. The metrics themselves serve as evidence to support Plaintiffs’ claims. LWV-

    Michigan, 2018 WL 6257476, at *16 (“Plaintiffs provide social science analyses as evidence to

    support their constitutional claims.”). LWV-Michigan and Rucho also considered whether it is


    1
     Even the plurality opinion written by Justice Scalia found partisan gerrymandering to be
    “incompatib[le] . . . with democratic principles.” Vieth, 541 U.S. at 292 (plurality op.).


                                                        5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 17 of 80 PAGEID #: 8282




    the role of experts to propose a manageable standard for adjudicating these claims, and both

    rejected the contention. Id. (“At this stage in the case, the Court is similarly unpersuaded by

    Johnson’s argument that Plaintiffs cannot show a judicially manageable standard because they

    rely on social science data to support their claims.”); Rucho, 318 F. Supp. 3d at 855 (finding

    defendants’ contention that plaintiffs’ experts social science and empirical evidence had failed to

    provide a judicially manageable standard “fail[ed] as a matter of fact and law”). These courts’

    holdings are well within federal precedent.

           First, experts are barred from offering legal conclusions. Courts routinely strike expert

    testimony for providing legal opinion rather than factual expert opinion. See, e.g., Pacheco v.

    Johnson, No. 3:11-cv-00221, 2017 WL 3149580, at *2 (M.D. Tenn. July 25, 2017) (holding that

    the expert may not “opine as to any ultimate conclusions”); Innovation Ventures, LLC v. NVE,

    Inc., 90 F. Supp. 3d 703, 722 (E.D. Mich. 2015) (finding that the expert will not “be permitted to

    opine on the ultimate issue in this case”); In re Commercial Money Ctr., Inc., 737 F. Supp. 2d

    815, 830 (N.D. Ohio 2010) (“[T]his Court will not permit expert witnesses to express legal

    conclusions, or opine as to ultimate issues of fact.”).

           Second, courts routinely use empirical analysis as evidence to support litigants’ claims.

    For example, three different statistical tests are used in racial vote dilution cases: homogeneous

    precinct analysis, ecological regression, and ecological inference. United States v. City of

    Euclid, 580 F. Supp. 2d 584, 596 (N.D. Ohio 2008) (“Statistical evidence of racial bloc voting

    may be established by three analytical models: homogenous precinct analysis (‘HPA’), bivariate

    ecological regression analysis (‘BERA’), and King’s ecological inference method (‘King’s EI

    method’).”); see also Luna v. Cty. of Kern, 291 F. Supp. 3d 1088, 1117–18 (E.D. Cal. 2018)

    (“Courts have relied on three statistical methodologies to determine whether minority voters vote




                                                      6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 18 of 80 PAGEID #: 8283




    cohesively: homogeneous precinct analysis, ecological regression, and ecological inference.”).

    Courts have routinely relied on all three tests when determining whether the second Gingles

    precondition of racial cohesion has been met; cf. United States v. Euclid City Sch. Bd., 632 F.

    Supp. 2d 740, 746 n.6 (N.D. Ohio 2009) (stating that ecological inference and ecological

    regression are often both used by courts). Also, courts regularly use empirical metrics as

    evidence of discriminatory effect and discriminatory intent. See Mayor of Phila. v. Educ. Equal.

    League, 415 U.S. 605, 620 (1974) (“Statistical analyses have served and will continue to serve

    an important role as one indirect indicator of racial discrimination in access to service on

    governmental bodies.”); LWV-Michigan, 2018 WL 6257476, at *16 (“[T]he Supreme Court has

    relied on statistical and social science evidence as proof that a government action was motivated

    by discriminatory intent or had a discriminatory effect.” (quoting Rucho, 318 F.Supp.3d at 853);

    see also Hazelwood Sch. Dist. v. United States, 433 U.S. 299, 307-08 (1977) (finding evidence of

    “gross statistical disparities” between the challenged conduct and neutral conditions can

    constitute prima facie evidence of discriminatory intent and discriminatory effect).

           Last, it is not the role of experts to tell the Court when partisanship becomes too much.

    Rather as the court found in LWV-Michigan and Rucho, the legal standard determines when

    political data and partisanship has been used for an invidious purpose and is thus barred by the

    Constitution. LWV-Michigan, 2018 WL 6257476, at *14 (holding that the appropriate question

    is not “how much politics is too much in redistricting?” but rather whether partisanship was used

    for “the sole purpose of diminishing the electoral power of voters who supported or are likely to

    support a disfavored party or candidate.” (quoting Rucho, 318 F. Supp. 3d at 844, 851)).

    Plaintiffs contend that entrenching a political party’s seat share against all likely electoral

    outcomes is an invidious purpose and never acceptable. Cf. Ariz. State Legislature v. Ariz.




                                                       7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 19 of 80 PAGEID #: 8284




    Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2658 (2015) (“[P]artisan gerrymandering [is] the

    drawing of legislative district lines to subordinate adherents of one political party and entrench a

    rival party in power.”). Plaintiffs’ proposed entrenchment standard asks in essence, whether a

    redistricting plan has made it virtually impossible for voters to “throw the bums out.” An

    entrenched system is “invidiously discriminatory” when district lines “are employed ‘to

    minimize or cancel out the voting strength of racial or political elements of the voting

    population.’” Gaffney v. Cummings, 412 U.S. 735, 751 (1973) (citations omitted).

           The entrenchment standard limits judicial intervention to only those instances where it is

    necessary to protect the “responsiveness [that] is key to the very concept of self-governance

    through elected officials.” McCutcheon v. Fed. Election Comm’n, 572 U.S. 185, 227 (2014). It

    prohibits legislatures from enacting plans with the intent and effect of “freez[ing] the status quo

    . . . [against] the potential fluidity of American political life,” Jenness v. Fortson, 403 U.S. 431,

    439 (1971). This standard is manageable.

                   2.     Plaintiffs propose a manageable standard to adjudicate their claims
                   under the Equal Protection Clause

           Courts have long held that a “citizen has a constitutionally protected right to participate in

    elections on an equal basis with other citizens in the jurisdiction.” Obama for Am., 697 F.3d at

    428 (quoting Dunn v. Blumstein, 405 U.S. 330, 336 (1972)). “If [district lines] serve no purpose

    other than to favor one segment—whether racial, ethnic, religious, economic, or political—that

    may occupy a position of strength at a particular point in time, or to disadvantage a politically

    weak segment of the community, they violate the constitutional guarantee of equal protection.”

    Karcher v. Daggett, 462 U.S. 725, 748 (1983). “Partisan gerrymandering runs afoul of the Equal

    Protection Clause because, by seeking to diminish the electoral power of supporters of a

    disfavored party, a partisan gerrymander treats individuals who support candidates of one



                                                      8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 20 of 80 PAGEID #: 8285




    political party less favorably than individuals who support candidates of another party.” Rucho,

    318 F. Supp. 3d at 860–61.

            In Bandemer, the Supreme Court found partisan gerrymandering claims justiciable under

    the Equal Protection Clause. 478 U.S. at 113. Since then, three separate three-judge panels have

    found partisan gerrymandering claims justiciable under the Fourteenth Amendment’s Equal

    Protection Clause, using a three-part test. LWV-Michigan, 2018 WL 6257476, at *15–*16

    (describing the three-part test for partisan gerrymandering claims under the Equal Protection

    Clause); see also Rucho, 318 F. Supp. 3d at 838 (discussion of justiciability and equal protection

    claims); Gill, 218 F. Supp. 3d at 884 (finding that plaintiffs could bring a partisan

    gerrymandering claim under the Equal Protection Clause). Plaintiffs respectfully submit that this

    Court should adopt a similar three-prong test. The first prong is (1) whether the legislature acted

    with an improper legislative intent to discriminate in favor of the state’s preferred political party

    by securing partisan advantage on its behalf, i.e., whether intent to discriminate was a motivating

    factor2 and (2) whether the resulting map had an impermissible effect of entrenching partisan

    advantage against likely changes in voter preference. If these two elements are satisfied, then

    (3) the burden shifts to the state to demonstrate that the impairment of Equal Protection rights is

    necessary to advance legitimate state interests.




    2
      The courts in Common Cause v. Rucho and League of Women Voters of Michigan v. Johnson adopted a
    “predominant purpose standard.” See supra Section A.3.(b). For reasons outlined below, Plaintiffs do
    not advocate that a predominant purpose standard be adopted by this Court. Nevertheless, under the facts
    in the record, Plaintiffs can meet both the standard they propose here and the predominant purpose
    standard proposed in Rucho and LWV-Michigan.


                                                       9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 21 of 80 PAGEID #: 8286




                   3.     There are sufficient facts in the record from which this Court could
                   find that Plaintiffs’ right to equal protection were infringed by Ohio’s U.S.
                   Congressional map.

                           a)      There are sufficient facts in the record from which the Court could
                           find that Defendants acted with a discriminatory intent.

           As a threshold matter, Rucho explicitly allowed the plaintiffs to adduce both statewide

    and district specific evidence in support of their claims that the redistricting plans violated the

    Equal Protection Clause. Rucho, 318 F. Supp. 3d at 868 (“Plaintiffs can—and do—rely on

    statewide evidence to prove their partisan vote dilution claims.”). This finding is consistent with

    Supreme Court precedent in other areas where courts use statewide evidence to support district

    specific claims. See, e.g., Ala. Leg. Black Caucus v. Alabama, 135 S. Ct. 1257, 1265 (2015)

    (“Voters, of course, can present statewide evidence in order to prove racial gerrymandering in a

    particular district.”). This finding is also consistent with Justice Kagan’s opinion in Gill. Gill,

    138 S. Ct. at 1937 (Kagan, J., concurring) (stating that the district court “can consider statewide

    (as well as local) evidence” in deciding the equal protection claim)

           The intent to secure partisan advantage can be established through direct and

    circumstantial evidence. Contemporaneous statements have been used by the Supreme Court as

    evidence of an improper purpose. See Cooper v. Harris, 137 S. Ct. 1455, 1468–69, 1475–75

    (2017); see also City v. Cuyahoga Falls v. Buckeye Cmty. Hope Found., 538 U.S. 188, 196–97

    (2003) (“[S]tatements made by decisionmakers or referendum sponsors during deliberation over

    a referendum may constitute relevant evidence of discriminatory intent in a challenge to an

    ultimately enacted initiative.”); Rucho, 318 F. Supp. 3d at 862 (“[T]he legislative or

    administrative history may be highly relevant, especially where there are contemporary

    statements by members of the decision-making body, minutes of its meetings, or reports.”

    (quoting Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 268 (1977)). Use of



                                                      10
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 22 of 80 PAGEID #: 8287




    demographic data, including partisanship data, may be probative of partisan intent. See Vieth,

    541 U.S. at 322 (Stevens, J., dissenting) (noting that “excessive weight on data concerning party

    voting trends” during the redistricting process can be evidence of discriminatory intent); cf. Bush

    v. Vera, 517 U.S. 952, 970–71 (1996) (relying on the legislature’s use of detailed racial data in

    the districting process to affirm a finding of discriminatory intent). “‘The specific sequence of

    events leading up to the challenged decision also may shed some light on the decisionmaker’s

    purposes,’ including whether the legislative process involved ‘[d]epartures from the normal

    procedural sequence.’” Rucho, 318 F. Supp. 3d at 862 (quoting Arlington Heights, 429 U.S. at

    266)); see also Cooper, 137 S. Ct. at 1469 (relying on evidence of procedural irregularities in

    affirming the district court’s conclusion regarding the mapmaker’s intent—specifically, that the

    mapmaker “deviated from the districting practices he otherwise would have followed” to carry

    out legislators’ instructions). Multiple pieces of evidence in the record suggest that Ohio’s

    congressional map was drawn with an intent to entrench a Republican majority.

           First, contemporaneous statements in the record support a finding that Ohio’s map was

    drawn with an intent to entrench a Republican majority in Ohio’s congressional delegation.




                                             On September 7, 2011, prior to the introduction of

    Ohio’s first congressional map, national Republicans circulated talking points to Ohio Senate

    President, Thomas Niehaus, stating that Republicans were seeking to “lock down” 12 Republican

    seats, and these talking points were circulated among other Ohio legislators and staffers as well.

    Pls.’ Resp. ¶ 215.




                                                    11
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 23 of 80 PAGEID #: 8288




           On the floor of the General Assembly, prior to the passage of HB 369, Democratic

    legislators noted that the map would entrench a 12-4 advantage for Republicans and complained

    that the lines had been drawn in a manner that divided heavily minority communities, including

    Cuyahoga and Lorain counties. Pls.’ Resp. ¶ 242. These members were concerned with both the

    splits of these counties and the partisan tilt of the map as a whole. Id. Democrats in the Ohio

    Senate similarly spoke out against HB 369 when it was introduced in the Senate on December

    14, 2011. Id.

           Second, the map drawers’ use of partisan data suggests an intent to entrench the

    Republican majority. The map drawers were provided with election results data by national

    Republicans, and this data was uploaded to the map drawing software and used by the map

    drawers to create political indices. Pls.’ Resp. ¶ 223. By July 2011, national Republican

    operatives working on the map were already using various political indices to “score” the

    political leanings of proposed congressional district maps. Id. ¶ 214. The scoring of these

    districts would have indicated to Republicans at the time that their proposed districts would

    withstand even unfavorable election cycles. Id. ¶¶ 218–19.

           In scoring the maps, the map drawers used several Democratic leaning indices so that

    they could be confident that districts would not switch over to Democratic control during a year

    that favored Democratic candidates. Id. ¶¶ 218–19. The first was called the Unified Index. Id.

    It was composed of results from the following five races: 2004 President, 2006 Auditor, 2006

    Attorney General, 2008 President, and 2010 Governor. Id. ¶ 218. This particular selection of

    races tilted more Democratic than the complete set of elections that took place over the full

    decade preceding the redistricting. Id. In addition to the Unified Index, McCain ‘08 election

    results in Ohio were used as an index. Id. ¶ 219. Since it was based on President Obama’s




                                                    12
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 24 of 80 PAGEID #: 8289




    defeat of John McCain in 2008, the McCain ’08 index reflected a strong Democratic outcome.

    Id. Last, national Republicans also used the Partisan Vote Index (“PVI”) to score districts. Id.

    ¶ 220.

             Republicans used a program called Maptitude to draw the congressional map. Id. ¶ 221.

    Maptitude enables a map drawer to see the specific scorings of sub-portions of a draft district, as

    well as its relative Republican or Democratic strength, as the district is being drawn. As

    Republicans made changes to draft maps in Maptitude, they could see, in real time, scoring of

    the proposed districts and share the scoring widely among both national and Ohio Republicans.

    Id. ¶ 222.

             Charts were also created that reflected the scoring of draft congressional districts using

    the various indices. Id. ¶ 223. Political scoring of the draft maps was given to local Ohio

    Republicans and to national Republicans, including Republican incumbents from Ohio’s U.S.

    congressional districts. Id. ¶ 224. Political data was shared for both the initial Ohio

    congressional map (HB 319) and the final Ohio congressional map (HB 369). Id.; see also

    Second Am. Compl., ECF No. 37 (providing a description of the passage of Ohio’s

    congressional map). Prior to its enactment, Republicans shared comparisons of HB 319 and

    HB 369. Id. The analysis illustrated that HB 369 would be a 12-4 map, like HB 319 had been.

    Id.

             Third, the sequence of events leading up to the enactment of HB 369 suggests that the

    intent was to entrench a Republican majority. Ohio’s congressional map was drawn in secret by

    a combination of in-state Republican operatives and national Republican actors. Under Ohio

    law, the state General Assembly has the primary authority for drawing Ohio’s U.S. congressional

    districts, and the bipartisan Joint Legislative Task Force on Redistricting, Reapportionment, and




                                                      13
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 25 of 80 PAGEID #: 8290




    Demographic Research (“Task Force”) is tasked with advising the General Assembly. See Ohio

    Rev. Code § 103.51. The Task Force is a six-person bipartisan committee, with three members

    appointed by the Speaker of the Ohio House of Representatives and three by the President of the

    Ohio State Senate. See id. Despite no official role for national Republicans in the drawing of

    Ohio’s congressional map, national Republicans, especially then-Speaker John Boehner and his

    designee Tom Whatman, communicated their specific objectives to the leadership of the Ohio

    legislature—who indicated their desire to accommodate those objectives. Pls.’ Resp. ¶¶ 210–

    212. The map drawers also took direction that was informed by the analysis of national

    Republican operatives including John Morgan, Adam Kincaid and Thomas Hofeller. Id.

           Not only was the map exclusively drawn by Republicans, it was done largely in secret.

    Beginning in July 2011, the redistricting operations were based out of a -rented hotel room at the

    DoubleTree Hotel in Columbus, Ohio. Id. ¶¶ 226–27. The room was nicknamed “the bunker”

    by the map drawers, and access was restricted to three local Republican operatives and their

    Republican invitees. Id. It is in the “bunker” where the first version of the map, passed as HB

    319 was initially drawn. 3 Id. Republican lawmakers were invited to come to the bunker and

    attend meetings where drafts of the map and the accompanying political data were shared. Id.

           There were five public hearings held by Ohio’s Senate Select Committee on Redistricting

    and Ohio’s House Committee on Redistricting. Id. ¶¶ 230–31. These hearings were held in July

    and August 2011, after work on draft maps had begun in the bunker. Id. No maps were

    considered at the public hearings regarding congressional redistricting. Id. Nor were any maps

    or indices available at the hearings. Id. Further, the committees had no responsibility beyond

    hearing testimony at these hearings. Id.


    3
      The bunker was only used in the drawing of HB 319. However, since there were only minor changes
    from HB 319 to HB 369, the lions’ share of Ohio’s map was drawn in the bunker.


                                                    14
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 26 of 80 PAGEID #: 8291




        The map was “held in the can” after it was drafted until September 13, 2011. Id. ¶ 233.

    Members of the General Assembly—even Republican members—were largely kept in the dark

    about the content of the maps until the end of the process. Id. ¶ 232There were no negotiations

    between Democrats and Republicans regarding HB 319. Id. ¶ 234. The Democratic Minority

    Leader in the Ohio House, Armond Budish stated that “the map was drawn by Republicans in

    secret behind closed doors with no meaningful input whatsoever from members of the public,

    and now the map is being rammed through the House in just a couple of days in order to prevent

    any meaningful input from anyone else. . . .” Id. Other Democrats also complained about how

    the map was introduced, with a vote scheduled only two days after the map was introduced. Id.

    Not only did the Democratic leadership not have any input into the map, but many of Ohio’s

    Republican legislators had little input into the map. Keith Faber, the Senate floor manager of HB

    319, testified that he was given, at the last minute, a map that he was asked to support. Id. ¶ 236.

    The proposed map was shared with the Democratic leadership just before it was introduced. Id.

    ¶ 235.

             The creation and passage of HB 369 shared many of the same procedural irregularities as

    HB 319. Id. ¶ 238. Like HB 319, HB 369 was drawn by Republicans and only shared with the

    public after it was introduced in November 2011. Id.. While there were some limited

    negotiations with Democrats over HB 369 after its introduction, these negotiations did not result

    in material changes to the partisan breakdown of HB 369. See id. ¶ 239. HB 369 was a 12-4

    map when it was introduced into General Assembly and when it was passed by the General

    Assembly. Id. Democrats were hampered in negotiations because they did not have sufficient

    votes to defeat the map. Defendant Larry Obhof, who was in the Ohio Senate at the time has

    stated: “While a lot of Democrats voted for the current map, they really didn’t have a lot of




                                                    15
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 27 of 80 PAGEID #: 8292




    negotiating power at that stage, because there was always the opportunity to say hey work with

    us and we’ll do a slightly better map, or we’ll do what we want and pass it with 51% of the

    vote.” Id. ¶ 240; see also id. ¶ 241 (Batchelder has stated that “Their theory was somehow or

    another that they could overcome a majority of people who were in the other party, and I don’t

    know how that would have happened.”). Accordingly, during the course of the negotiations the

    Republicans made clear that the 12-4 split was non-negotiable. Further, Democrats spoke out

    against the map, including Representative Ron Gerberry, the ranking Democrat on the House

    State Government and Elections Committee, who complained that more people should have been

    involved in the map drawing process. Id. ¶ 242. The facts support a finding that Ohio’s

    congressional map was drawn with intent to advantage and entrench the Republican majority.

           Courts have recognized that expert testimony about the partisan skew of a map can also

    constitute circumstantial evidence of discriminatory intent. For example, changes in the partisan

    bias numbers before and after redistricting can be evidence of discriminatory intent. See, e.g.,

    Rucho, 318 F. Supp. 3d at 895 (discussing Dr. Simon Jackman’s finding that the “efficiency

    gaps” under the new redistricting plan “were significantly higher than those exhibited” by the old

    plan). Running many computer simulations to determine whether the enacted plan is an outlier

    and thus could only have resulted from an intent to advantage a particular political party also has

    been found to be evidence of discriminatory intent. Id. at 852–53 (agreeing with plaintiffs that

    “extreme statistical outlier” helps prove that the legislature “intended to burden voters who

    supported non-Republican candidates”).

           Here, multiple pieces of expert evidence support a finding of discriminatory intent. First,

    Dr. Niven’s analysis illustrates that Republicans mapmakers split political subdivisions and

    communities of interest to crack and pack Democratic voters to optimize Republican seats in




                                                    16
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 28 of 80 PAGEID #: 8293




    Congress. Pls.’ Resp. ¶¶ 244–46. His analysis shows that census tracts are split by congressional

    district lines 59% more times than in the previous map. Id. ¶ 245. His analysis also shows that

    there is a specific pattern in HB 369 of splitting Democratic-leaning cities, neighborhoods, and

    counties and incorporating the pieces in the creation of Republican congressional districts. Id.

    Second, Dr. Warshaw’s analysis further supports a finding of partisan intent. Id. ¶ 246. Dr.

    Warshaw finds that four different partisan bias metrics all became significantly more pro-

    Republican in 2012 after HB 369 went into effect, suggesting an intent to advantage

    Republicans. Id. Third, Dr. Cho’s analysis demonstrates that it is highly unlikely that a map

    reflecting as much extreme partisan unfairness as the challenged map could have been produced

    unintentionally. Id. ¶¶ 247–50. Dr. Cho uses a computer algorithm to generate simulated

    congressional maps that adhered to the traditional, nonpartisan districting principles. Id. ¶ 247.

    The algorithm generated a sample set of over three million viable simulated congressional maps,

    each of which was drawn without the influence of partisan intent. Id. ¶ 248. By comparing the

    challenged map against the simulated maps, Dr. Cho “determine[d] whether the partisan effect of

    the challenged map is to be expected given the underlying geography and population settlement

    patterns or if it is unusual among the set of non-partisan maps.” Id. ¶ 249. The expert evidence,

    thus, further supports a finding that Ohio’s map was drawn with the intent to advantage

    Republicans.

                           b)     There is sufficient evidence in the record to find that Plaintiffs also
                           met the predominance test.

           In LWV-Michigan and Rucho, the courts adopted the predominant purpose test for the

    intent prong, “under which ‘a congressional district amounts to an unconstitutional partisan

    gerrymander only if the legislative body’s predominant purpose in drawing the district was to

    subordinate the interests of supporters of a disfavored party and entrench a representative from a



                                                     17
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 29 of 80 PAGEID #: 8294




    favored party in power.’” LWV-Michigan, 2018 WL 6257476, at *16 (quoting Rucho, 318 F.

    Supp. 3d at 852). However, as the court in Rucho noted, there are precedential reasons not to

    adopt the predominance test. The Supreme Court in Bandamer did not require predominant

    purpose to establish a partisan gerrymandering case. Rucho, 318 F. Supp. 3d at 863 (noting that

    in Bandemer the Supreme Court “required proof of ‘intentional discrimination against an

    identifiable political group’” and not predominance (quoting Bandamer, 478 U.S. at 127)). Also,

    predominance is not required under the Arlington Heights-line of equal protection cases. Id.

    (“[T]he Supreme Court held that a plaintiff generally need not prove that a legislature took a

    challenged action with the ‘sole,’ ‘dominant,’ or ‘primary’ purpose of discriminating against an

    identifiable group” (quoting Arlington Heights, 429 U.S. at 265–66)). Also, the predominance

    standard comes from racial gerrymandering cases and the Supreme Court has found these cases

    to be analytically distinct from vote dilution claims. Id. (“[T]he Supreme Court expressly has

    characterized Shaw-type racial gerrymandering claims as “‘analytically [distinct]’ from a vote

    dilution claim.” (quoting Miller v. Johnson, 515 U.S. 900, 911 (1995)). For these reasons,

    Plaintiffs assert that predominance should not be required.

           Nevertheless, Plaintiffs can meet the predominance standard. There is ample evidence in

    the record that the predominant purpose of the Ohio congressional plan was to intentionally

    advantage Republicans and disadvantage Democrats. As discussed above, Dr. Cho’s simulated

    map analysis is a strong indicator that partisan advantage was the primary explanation for HB

    369. The record is also replete with evidence that the Republicans wanted a 12-4 map and

    subordinated other interests in order to meet this goal. Since Ohio was losing two congressional

    seats only two sets of incumbents had to be paired. Pls.’ Resp. ¶ 339. The plan, however, paired

    three sets of incumbents instead of two. Id. ¶ 340. A key to ensuring Republican control and a




                                                    18
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 30 of 80 PAGEID #: 8295




    12-4 map was the creation of the “Franklin Sinkhole.” Id. ¶¶ 228–29. A new Democratic

    district without an incumbent was created in Franklin county. Id. It was done to increase the

    Republican lean of neighboring districts and thus ensuring that those districts did not become

    competitive. Id. The Democratic parts of the county from which this new district was made was

    referred to by one of the Republican operatives drafting and consulting on Ohio’s map as “dog

    meat” territory. Id. With the creation of a new district with no incumbent in Franklin County,

    three sets of incumbents rather than two sets of incumbents had to be paired. Thus, the HB 369

    map paired one set of Democratic incumbents in the 9th District, one set of Republican

    incumbents in the 10th District, and a Republican and Democratic incumbent in the 16th District.

    The Franklin Sinkhole is just one example of how the partisan goal of entrenching a 12-4

    majority predominated over other criteria.

           While two courts have adopted a predominance standard, no courts have adopted a “sole”

    factor standard. There is no basis for Intervenor’s overreaching suggestion that the only way that

    the intent prong satisfied is if it is the “sole” factor that determines how “every line” in a map is

    drawn. In League of United Latin American Citizens v. Perry (“LULAC”), Justice Kennedy

    explicitly rejected plaintiffs proposed test, which he described thusly: “A rule, or perhaps a

    presumption, of invalidity when a mid-decade redistricting plan is adopted solely for partisan

    motivations is a salutary one, in appellants’ view, for then courts need not inquire about, nor

    parties prove, the discriminatory effects of partisan gerrymandering—a matter that has proved

    elusive since Bandemer.” 548 U.S. 399, 417 (2006). Instead Justice Kennedy stated: “a

    successful claim attempting to identify unconstitutional acts of partisan gerrymandering must do

    what appellants’ sole-motivation theory explicitly disavows: show a burden, as measured by a




                                                      19
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 31 of 80 PAGEID #: 8296




    reliable standard, on the complainants’ representational rights.” Id. at 418. As discussed infra,

    Plaintiffs test does what Kennedy required.

                            c)      There are sufficient facts in the record from which the Court could
                            find that Ohio’s congressional map had a discriminatory effect.

            Plaintiffs have offered several pieces of evidence of discriminatory effects. First, the

    actual election results are probative evidence of discriminatory effects, as demonstrated by the

    map keeping its 12-4 Republican to Democrat seat share, despite changes in overall vote

    received by each party. Second, the partisan bias metrics also show discriminatory effects.

    These metrics show that Ohio’s map has consistently had a pro-Republican bias as measured by

    four different metrics in all four elections held under the map. Third, the simulations by Dr. Cho

    show the discriminatory effects of Ohio’s congressional plan. Dr. Cho’s simulations show that

    Plaintiffs could have been placed in districts where they would have had more opportunity to

    elect candidates of their choice.

            First, Ohio’s elections have illustrated the discriminatory effect of HB 369. Pls.’ Resp.

    ¶¶ 251–65. Republicans have won the same 12 districts in all four election cycles. Id. Their

    seat share consistently has been 75%, despite winning far less than 75% of Ohio’s congressional

    vote. Id. The following table shows how, despite fluctuations in the statewide vote share

    between the parties,4 Republicans consistently retained 75% (12 out of 16) of the seats in all

    three congressional election cycles held under the map:




    4
      The percentage of the statewide vote share in this table includes two uncontested elections (District 8
    and 11) in 2012, and one uncontested election (District 7) in 2014. Such elections overstate the support
    the party with an unopposed candidate would receive if there had been a contested election.


                                                        20
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 32 of 80 PAGEID #: 8297




                              Statewide vote share                        Seat share
           Year            Democrats       Republicans             Democrats      Republicans
           2012              47%               51%                   25%             75%
           2014              39%               59%                   25%             75%
           2016              41%               57%                   25%             75%
           2018              47%               52%                   25%             75%

    Id.

             Packing of Democrats—concentrating Democratic voters into just four districts to reduce

    their power throughout the rest of the state—is evident from the large winning margins in each of

    the four Democratic districts. In all three election cycles, voters in those districts cast many

    more votes for the Democratic congressional candidate above and beyond the 50%+1 majority

    needed to win the district. Id. The following table presents the percentage of the vote won by

    the Democratic candidate in each of the four packed Democratic districts across the 2012–2016

    elections:

                                   Percentage of votes of winning Democratic candidate
           District             2012              2014              2016            2018
          District 3           68.29%           64.05%             68.57%          73.61%
          District 9           73.04%           67.74%             68.89%          67.79%
          District 11       (uncontested)       79.45%             80.25%          82.24%
          District 13          72.77%           68.49%             67.73%          60.99%

    Id. Thus, in a total of 15 contested elections held in the four Democratic districts, a Democratic

    candidate only received less than 65% of the vote twice, and none of the Democratic candidates

    ever received less than 60% of the vote. Id. Not only did the statewide seat split between the

    parties remain constant: Republicans and Democrats maintained the same seats, in the same

    districts, throughout these four election cycles. Id.

             Partisan bias metrics, also illustrate the discriminatory effect of Ohio’s map. The four

    measures commonly used by political scientists to detect and measure the effects of partisan

    gerrymandering (the efficiency gap, the mean-median, the Gelman-King asymmetry measure,



                                                      21
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 33 of 80 PAGEID #: 8298




    and the declination). Pls.’ Resp. ¶ 267. These measures are used to determine when one party is

    systematically advantaged in the translation of votes to seats. These measures indicate that

    Ohio’s Republicans have been systematically advantaged in their ability to translate Republican

    votes into seats in the U.S. Congress.

           The efficiency gap is defined as “the difference between the parties’ respective wasted

    votes, divided by the total number of votes cast in the election.” Id. ¶ 267. All of a party’s votes

    are wasted if they lose the election. Id. ¶ 267. When a party wins an election, the wasted votes

    are those above 50%+1 needed to win. The efficiency gap aggregates both kinds of wasted votes

    for each party. Id. According to the efficiency gap analysis, the ratio of the parties’ excess votes

    reveals the discrepancy between how the map treats the parties. Id. The efficiency gap can be

    pro-Republican or pro-Democrat. Id. ¶ 268. A pro-Republican efficiency gap is denoted with a

    negative number and a pro-Democrat with a positive number. Id. Ohio had a pro-Republican

    efficiency gap in every election held under the map. Id. ¶ 270. Ohio’s pro-Republican

    efficiency gap was -22.4% in 2012, -9% in 2014, -8.7% in 2016, and -20% in 2018. Id. ¶ 271.

    Compared to plans in states with more than six seats over the past 45 years, including plans that

    are pro-Republican and pro-Democrat, the 2012 efficiency gap in Ohio was more extreme than

    98% of them. Id. ¶ 272. Ohio’s plan was more Republican-leaning than 99% of previous

    congressional districting plans in states with more than six seats over the past 45 years. Id. The

    2018 efficiency gap in Ohio was -20%. Id. ¶ 273. Compared to plans in states with more than

    six seats over the past 45 years, including plans that are pro-Republican and pro-Democrat,

    Ohio’s 2018 plan was more extreme than 96% of previous plans in states with more than six

    seats over the past 45 years. Id. It was more Republican-leaning than 98% of previous

    congressional districting plans in states with more than six seats over the past 45 years. Id.




                                                     22
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 34 of 80 PAGEID #: 8299




           The mean-median gap is the difference between a party’s vote share in the median district

    and their average vote share across all districts. Pls.’ Resp. ¶¶ 274–79. If a party wins more

    votes in the median district than in the average district, they have an advantage in the translation

    of votes to seats. Id. ¶ 275. Ohio has a mean-median gap in all four elections, which shows an

    advantage for Republicans in the congressional election. Id. ¶ 276. Ohio’s mean-median gap in

    2012 was 7.8%. Id. ¶ 277. The mean-median difference in 2012 was larger than in 83% of

    previous elections and more pro-Republican than the mean-median difference in 92% of

    previous congressional elections. Id. Ohio’s 2012 mean-median gap of 7.8% was a sharp

    increase from Ohio’s mean-median gap in 2010, which was 1.7%. Id. ¶ 278. Ohio had a gap

    between the mean and median district of 5.0% in 2018. Id. ¶ 279. Ohio’s mean-median gap in

    2018 was more extreme than the mean-median difference in 62% of previous elections and more

    pro-Republican than the mean-median difference in 81% of previous elections. Id.

           The symmetry metric captures whether each party receives the same share of seats for

    identical shares of votes. Id. ¶ 280. Gelman and King propose two ways to measure partisan

    bias in the symmetry of the vote-seat curve. Id. ¶ 281. First, it can be measured using counter-

    factual election results in a range of statewide vote shares between .45 and .55. Id. Across this

    range of vote shares, each party should receive the same number of seats when they obtain the

    same vote share. Id. The Symmetry measure captures any departures from the standard that each

    party should receive the same seat share across this range of plausible vote shares. Id. Second,

    symmetry can be measured based on the seat share that each party receives when they split the

    statewide vote 50-50. Id. In an unbiased system, each party should receive 50% of the seats in a

    tied statewide election. Id. Here, the partisan bias statistic is the “expected proportion of the

    seats over 0.5 that the Democrats receive when they receive exactly half the average district




                                                     23
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 35 of 80 PAGEID #: 8300




    vote.” Id. Both partisan symmetry measures indicate a pro-Republican advantage in all four

    elections under the map. Id. ¶ 282.

             Based on the standard that each party should receive the same seat share across a range

    of plausible vote shares, the asymmetry between Democrats and Republicans was more extreme

    than 96% of previous elections and more pro-Republican than 97% of previous U.S.

    congressional elections over the past 45 years. Id. ¶ 283. Ohio’s 2018 elections were more

    asymmetric than 92% of previous elections and more pro-Republican than 94% of previous U.S.

    congressional elections over the past 45 years. Id. ¶ 285.

            In hypothetically tied statewide elections, the level of bias in Ohio’s 2012 election was

    more extreme than 96% of previous elections and more pro-Republican than 97% of previous

    U.S. congressional elections over the past 45 years. Id. ¶ 284. The level of bias in 2018 was

    more extreme than 95% of previous elections and more pro-Republican than 96% of previous

    U.S. congressional elections over the past 45 years. Id.

            The declination metric treats asymmetry in the vote distribution as indicative of partisan

    bias in a redistricting plan. Pls.’ Resp. ¶ 287. If all the districts in a plan are lined up from the

    least Democratic to the most Democratic, the mid-point of the line formed by one party’s seats

    should be about as far from the 50 percent threshold for victory on average as the other party’s

    victory. Id. The declination metric can be quantified using a number between -1 and 1 (positive

    values favor Democrats and negative values favor Republicans). Id. ¶ 288. The declination

    metrics in the last four election cycles show a pro-Republican advantage. Id. ¶ 289. The 2012

    congressional election in Ohio had a more extreme declination than 99% of previous elections

    and a more pro-Republican declination than any previous U.S. congressional election over the

    past 45 years. Id. ¶ 291. Ohio’s 2018 congressional election had a declination score of -0.69.




                                                       24
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 36 of 80 PAGEID #: 8301




    Id. ¶ 292. This was more extreme than 98% of previous elections and more pro-Republican than

    99% of previous U.S. congressional elections. Id.

           The fact that Ohio’s partisan bias measures sharply increased in 2012 and have remained

    pro-Republican throughout the redistricting cycle suggests that Ohio’s map in effect has been

    gerrymandered. As a result, Democrats have been less able to translate their votes into

    representation.

           There is also evidence that the effect of partisan advantage for Republicans has been

    durable as the Republicans have successfully entrenched their majority. Ohio’s congressional

    elections grew less competitive after the 2011 plan went into place. Id. ¶ 293. None of Ohio’s

    congressional elections were competitive in 2014 and 2016, meaning no candidate won their

    election by less than 55%. Id. ¶ 294. In 2018, Ohio had only two competitive elections,

    meaning the candidates won their elections by less than 55%. Id. ¶ 295.

           The map also became less responsive after 2011. Id. ¶¶ 296–300. An unresponsive map

    ensures that the bias in a districting plan toward the advantaged party is insulated against

    changes in voters’ preferences, and thus is durable across multiple election cycles. Gelman and

    King propose a technique that measures responsiveness based on uniform swings in two parties’

    counterfactual vote shares. Id. ¶ 298. Ohio’s post-2011 districting plans had some of the least

    responsive election results in the country. Id. ¶ 299. Performing a uniform swing analysis based

    on the 2018 election results, Republicans win 75% of the seats across most of the range of

    plausible election swings. Id. ¶ 300.

           Another means of illustrating a map’s discriminatory effect is the use of simulated maps.

    The panels in LWV-Michigan and Rucho used the fact that simulated maps could place the

    plaintiffs in districts where their votes were not diluted as evidence of discriminatory effect.




                                                     25
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 37 of 80 PAGEID #: 8302




    LWV-Michigan, 2018 WL 6257476, at *16 (“Plaintiffs have also presented evidence of

    discriminatory effect; they have produced a large number of simulations for each challenged

    district, drawn using traditional non-partisan criteria, in which their votes would not be

    diluted.”). The work of Dr. Cho illustrates that Plaintiffs could have been placed in simulated

    districts where their votes were not diluted. Pls.’ Resp. ¶¶ 301–02.

           “[W]hen a variety of different pieces of evidence, empirical or otherwise, all point to the

    same conclusion—as is the case here—courts have greater confidence in the correctness of the

    conclusion because even if one piece of evidence is subsequently found infirm other probative

    evidence remains.” Rucho, 318 F. Supp. 3d at 858. Here, the overwhelming evidence illustrates

    that Ohio’s congressional map has had the effect of entrenching a Republican majority against

    electoral changes.

                           d)      There are sufficient facts in the record from which the Court could
                           find that Defendants lacked justification.

           Once plaintiffs have established a prima facie case of partisan entrenchment, the burden

    shifts to the state to establish that the redistricting plan was necessary to meet legitimate state

    interests. See Ill. State Bd. of Elections v. Socialist Workers Party, 440 U.S. 173, 185 (1979)

    (“[A] State may not choose means that unnecessarily restrict constitutionally protected liberty.”)

    (quoting Kusper v. Pontikes, 414 U.S. 51, 58–59 (1973)); see also Vieth, 541 U.S. at 307

    (Kennedy, J., concurring) (partisan gerrymandering may violate the Constitution when political

    classifications are “applied in an invidious manner or in a way unrelated to any legitimate

    legislative objective”). The Supreme Court has identified a set of legitimate interests in the

    redistricting context, including “traditional districting principles such as compactness and

    contiguity,” “maintaining the integrity of political subdivisions,” or maintaining “the competitive

    balance among political parties.” Harris v. Ariz. Indep. Redistricting Comm’n, 136 S. Ct. 1301,



                                                      26
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 38 of 80 PAGEID #: 8303




    1306 (2016) (citations and internal quotation marks omitted); see also Rucho, 318 F. Supp. 3d at

    850–51 (discussing legitimate interests in redistricting). Furthermore, complying with the Voting

    Rights Act (“VRA”) is a legitimate government interest. There is sufficient evidence in the

    record to find that Defendants cannot meet the justification prong.

           Other than equal population, there is little evidence in the record that the map drawers

    considered traditional redistricting criteria. See Pls.’ Resp. ¶¶ 329–44. According to the

    testimony of one of the primary map drawers, they just eye balled compactness and did not do

    any analysis of districts to make sure they were compact. Id. ¶ 329. The work of Dr. Niven

    illustrates that communities of interest are not kept intact with the map. Id. ¶ 331. Communities

    of interest are often analyzed by the number of municipal and county splits. Id. ¶ 332. HB 369

    unnecessarily splits counties and municipalities. As the work of Mr. Cooper illustrates, it is

    possible to create a map with far fewer splits. Id. ¶ 335.

           Also, there is little evidence to support a finding that incumbency protection explains HB

    369. See id. ¶¶ 338–44. As discussed supra in Section A.3(b), only two sets of incumbents had

    to be paired to account for the loss of two seats, and yet HB 369 pairs three incumbents. Id.

    ¶¶ 339–40. Representative Matt Huffman, the sponsor of HB 319 and HB 369, gave testimony

    in favor of the map. Id. In his testimony, he discussed the traditional redistricting criteria, and

    stated that protection of incumbents was “subservient” to other criteria. Id. ¶ 338.

           The work of Mr. Cooper also illustrates that traditional redistricting criteria do not

    explain HB 369. See Pls.’ Resp. ¶¶ 341–44. Mr. Cooper was able to draw congressional plans,

    which pair the same number of incumbents with the same match-up of political parties as under

    the Ohio congressional map, and are still better than the Ohio congressional map on traditional

    redistricting criteria and partisan symmetry. Id. ¶ 342. Mr. Cooper was able to draw maps with




                                                     27
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 39 of 80 PAGEID #: 8304




    the same number of incumbents paired, but which split only 14 counties; the Ohio congressional

    map splits 23 counties. Id. ¶ 341. He created two hypothetical maps: One such hypothetical

    splits 36 municipal civil divisions, and another splits 34 municipal civil divisions; the Ohio

    congressional map splits 73. Id. ¶ 342. Both of these hypothetical maps are more compact that

    the Ohio congressional map. Id.

           While complying with the VRA is a legitimate government interest, the moniker of VRA

    cannot be used a shield to mask illegal partisan gerrymandering. In Rucho, the panel rejected

    claims that one reason for the map was that districts had to be drawn to comply with the VRA.

    Rucho, 318 F. Supp. 3d at 804. The Court found that the North Carolina map “further

    concentrate[d] black voters, who are more likely to vote for Democratic candidates, into” two

    districts, as part of a larger plan to “concentrate Democratic voting strength.” Id.

           Here, there is sufficient evidence in the record from which the Court could find that the

    Defendants intention was to crack and pack Democratic voters and not to comply with the VRA.

    Based on the 2010 Census data, theblack voting age population of the 11th District in Cuyahoga

    County is 52.37%. Pls.’ Resp. ¶ 317. Dr. Lisa Handley conducted a district-specific, functional

    analysis of voting patterns by race in Ohio’s Cuyahoga County, where the 11th District is

    located, to ascertain how that district should be drawn to comply with the VRA. Id. ¶ 318. Her

    analysis demonstrates that a 45% black voting age population (“BVAP”) district offers black

    voters a realistic opportunity to elect their candidates of choice to represent the 11th District. Id.

    ¶ 320. It also demonstrates that current 11th District contains far more minorities than is

    necessary to elect the minority preferred candidate. Id. ¶ 321. There is no evidence in the record

    that Defendants ever conducted a comparable analysis and determined that a different BVAP

    was required in order to comply with the VRA. There is evidence in the record that Republicans




                                                      28
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 40 of 80 PAGEID #: 8305




    were primarily concerned with partisanship and not opportunities to elect minority

    representatives. Id. ¶ 325. For example, the Republican Chair of Summit County was willing to

    have three Summit County wards placed into District 11 because “they were mostly black

    democrats [sic]” and this “helped the other districts in Summit County be more Republican.” Id.

            Further, the evidence in the record supports a finding that composition of the 3rd District

    was intended to pack Democratic voters and not create a “minority opportunity district.”



                                                                               Also, the work of Mr.

    Cooper illustrates that a map could have been drawn with a different configuration that created a

    minority opportunity district. Id. ¶ 327. Last, it was possible to draw a district in Cincinnati in

    Hamilton County with a higher BVAP than in either current 1st or 2nd District. Id. ¶ 328.

                    4.     Plaintiffs propose a manageable standard to adjudicate their claims
                    under the First Amendment and there are sufficient facts in the record to
                    find that Plaintiffs meet this test.

            The First Amendment, which protects the rights of voters to associate with and advocate

    for a political party, to vote for their candidate of choice, to express their political views, and to

    participate in the political process, “has its fullest and most urgent application . . . to the conduct

    of campaigns for political office,” McCutcheon, 572 U.S. at 191-92 (quoting Monitor Patriot Co.

    v. Roy, 401 U.S. 265, 272 (1971)). These rights constitute the “core of those activities protected

    by the First Amendment” without which a representative democracy cannot function. Elrod v.

    Burns, 427 U.S. 347, 356 (1976). Burdening, penalizing, or retaliating against citizens “because

    of their participation in the electoral process, their voting history, their association with a

    political party, or their expression of political views” is highly disfavored. Vieth, 541 U.S. at 314

    (Kennedy, J., concurring).




                                                      29
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 41 of 80 PAGEID #: 8306




           All four federal district panels to recently consider partisan gerrymandering claims have

    found them justiciable under the First Amendment. LWV-Michigan, 2018 WL 6257476, at *18

    (“[T]he Court finds that a judicially manageable standard exists for adjudicating First

    Amendment partisan gerrymandering claims. A plaintiff must satisfy three elements.”); see also

    Benisek, 2018 WL 5816831, at *1–2; Rucho, 318 F. Supp. 3d at 929; Gill, 218 F. Supp. 3d at

    884.

           Plaintiffs propose that the same test that intent, effects and lack of justification used

    under the Fourteenth Amendment also be used under the First Amendment. As discussed supra

    in Section A.3, Plaintiffs have met the requirement for the three-prong test that Plaintiffs propose

    that the Court adopt. The drawing of Ohio’s congressional district boundaries was done to

    privilege the state’s preferred political party, and to burden the state’s disfavored political party.

    The party and its members were “deprived of their natural political strength by a partisan

    gerrymander,” a violation of their First Amendment right to associate. Gill, 138 S. Ct. at 1938

    (2018) (Kagan, J., concurring) (citing Vieth, 541 U.S. at 315 (Kennedy, J., concurring)).

                   5.     There are sufficient facts in the record from which the Court could
                   find that Plaintiffs’ First Amendment rights were infringed under the LWV-
                   Michigan and Rucho standard.

           Recent panels have adopted a slightly different three-part test to determine if a

    redistricting plan violates the First Amendment as a partisan gerrymander. As articulated by the

    court in LWV-Michigan: The first prong is that “districts [were drawn] with the ‘specific intent’

    to ‘burden individuals or entities that support a disfavored candidate or political party.’” LWV-

    Michigan, 2018 WL 6257476, at *18 (citing Shapiro v. McManus, 203 F. Supp. 3d 579, 597 (D.

    Md. 2016); Rucho, 318 F. Supp. 3d at 929). The second prong is that “the challenged districting

    plan actually caused an injury, i.e., ‘that the districting plan in fact burdened the political speech

    or associational rights of such individuals or entities.’” Id. (quoting Rucho, 318 F. Supp. 3d at


                                                      30
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 42 of 80 PAGEID #: 8307




    929). The last prong is causation. Id. There are sufficient facts in the record from which this

    court could find that Plaintiffs’ First Amendment rights were infringed by Ohio’s U.S.

    Congressional map.

           The discriminatory intent inquiry in the first prong of the LWV-Michigan First

    Amendment test is similar to the intent prong proposed by Plaintiffs. Id. (“[T]he plaintiff must

    demonstrate that those who drew the districts did so with the ‘specific intent’ to “burden

    individuals or entities that support a disfavored candidate or political party.”). As discussed

    supra in Section A.3(a), there are sufficient facts in the record from which this Court could find

    that the Ohio’s congressional map was drawn with an intent to advantage Republicans and

    disadvantage Democrats.

           There are also sufficient facts in the record from which the Court can determine that the

    map has had the effect of burdening plaintiffs First Amendment rights. The inquiry in this prong

    under LWV-Michigan, is similar to the standing inquiry. It requires plaintiffs to “presented

    evidence that the Apportionment Plan has injured their First Amendment rights, either by

    diluting their votes through packing or cracking (Individual Plaintiffs) or by damaging their

    ability to carry out their organizational mission ([organizational plaintiffs]).” LWV-Michigan,

    2018 WL 6257476, at *18. As discussed infra Section B.2, Plaintiffs can illustrate that they have

    been harmed by the packing and cracking of their votes.

           Last, there are also sufficient facts in the record from which the Court can determine that

    there is a causal relationship between the map’s intent and effects. LWV-Michigan does not

    describe in detail this particular prong, however, Rucho explained that the causal inquiry is

    similar to the justification inquiry. Rucho, 318 F. Supp. 3d at 935 (“[U]nder the causation prong,

    a challenged districting plan that burdens political speech and associational rights nonetheless




                                                     31
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 43 of 80 PAGEID #: 8308




    passes First Amendment muster if legitimate state interests, unrelated to the redistricting body's

    intent to burden the rights of supporters of a disfavored party, justify the First Amendment

    burdens imposed by the plan.”) Since as discussed supra in Section A.3(d), there is no

    justification for the map’s discriminatory effects, a causal link can be established satisfying this

    prong.


                    6.      Plaintiffs propose and meet a manageable standard to adjudicate
                    their claims that their right to vote has been infringed by Ohio’s U.S.
                    Congressional map.

             Plaintiffs assert a legally cognizable claim with manageable judicial standards that their

    fundamental right to vote has been denied in violation of the Fourteenth Amendment, in the form

    of an unconstitutional dilution of their voting rights. That is, Plaintiffs have been

    unconstitutionally denied the opportunity to elect the candidates of their choice and to influence

    elections.

             The right to vote is “a fundamental political right, because [it is] preservative of all

    rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886). “However slight [the] burden” imposed

    on the right to vote “may appear, . . . it must be justified by relevant and legitimate state interests

    sufficiently weighty to justify the limitation.” Crawford v. Marion Cty. Election Bd., 553 U.S.

    181, 191 (2008). Critically, the right to vote encompasses not only the right to cast a ballot, but

    to cast a meaningful one: The right of “qualified voters, regardless of their political persuasion,

    to cast their votes effectively . . . rank[s] among our most precious” rights. Williams v. Rhodes,

    393 U.S. 23, 30 (1968); see also Anderson, 460 U.S. at 787 (finding the right to cast a

    meaningful vote to be fundamental). Citizens have an “inalienable right to full and effective

    participation in the political process [ ] . . .” Reynolds v. Sims, 377 U.S. 533, 565 (1964). That

    right “can be denied by a debasement . . . of a citizen’s vote just as effectively as by wholly



                                                       32
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 44 of 80 PAGEID #: 8309




    prohibiting the free exercise of the franchise.” Id. at 555. Indeed, the “right to vote can be

    affected by a dilution of voting power as well as by an absolute prohibition on casting a ballot.”

    Allen v. State Bd. of Elections, 393 U.S. 544, 569 (1969).

            Here, Plaintiffs’ right to vote has been unconstitutionally diluted by virtue of their

    placement in particular districts in Ohio’s congressional map, under a three-part test that is

    similar to, but distinct from, the three-part test for Plaintiffs’ Equal Protection Claim.

            First, as described supra in Section A.3(a) & (b), Defendants acted with the intent to

    freeze 12 districts as Republican, impervious to shifts in voter preference, by “cracking”

    Democratic voters across these districts and thereby denying voters residing in these districts of

    an opportunity to elect their preferred candidates or exert any meaningful influence on elections

    in these districts. Second, Defendants’ map had precisely that effect. Most significantly, in all

    12 of these cracked Districts, Democratic voters have been unsuccessful in electing their

    preferred candidates for as long as the current map has been in effect. Cf. Bartlett v. Strickland,

    556 U.S. 1, 11 (2009) (minority voters who have been “submerg[ed]” into an electoral

    arrangement with a “white majority” have been “den[ied] . . . an opportunity to elect a candidate

    of their choice.”).

            But this does not have to be the case. For example, as described, infra, Plaintiffs’

    Proposed Remedial Plan would provide more opportunity to elect candidates of Plaintiffs’

    choice. In the map, four districts could be reconfigured to afford Democratic voters an

    opportunity to elect their preferred candidates: the 1st, 5th, 12th, and 16th (with a consistent

    opportunity to elect in the 5th and 16th, and a reasonable chance to elect in the 1st and 12th).

    There is a “special significance, in the democratic process, of a majority,” such that “it is a

    special wrong when a minority group” that “could constitute a compact voting majority . . . is not




                                                      33
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 45 of 80 PAGEID #: 8310




    put into a district.” Id. at 19. The remedial map illustrates that Ohio’s districts could be

    reconfigured.

           The Proposed Remedial Plan does not only affect these four districts; Democratic

    candidates’ vote shares would generally be higher in eight districts, affording Democratic voters

    greater influence in elections in those particular districts. The Supreme Court has defined

    “influence” as the ability to “exert a significant—if not decisive—force in the election process.”

    Georgia v. Ashcroft, 539 U.S. 461, 461 (2003), superseded by statute 52 U.S.C. § 10304(b).

    And, overall, the proposed remedial map provides Democratic voters greater influence on a

    statewide basis. As noted supra, Democratic voters have been packed into four districts where

    they can elect their preferred candidates, but have little influence elsewhere; Plaintiffs’ proposed

    map remedies that. Cf. Georgia, 539 U.S. at 499 (noting that reducing the percentage of a group

    in a particular district “may have positive or negative consequences for the [group’s] statewide

    electoral strength”).

           Third, given the evidence of Defendants’ intent to deny Plaintiffs’ opportunity to elect

    their preferred candidates and influence elections, and the clear dilutive effect of the current map,

    the Court must engage in “close constitutional scrutiny” of the map. Evans v. Cornman, 398

    U.S. 419, 422 (1970). Where, as here, there is a substantial burden on a fundamental right,

    heightened scrutiny must be met. See, e.g., Cal. Democratic Party v. Jones, 530 U.S. 567, 581–

    82 (2000); Norman v. Reed, 502 U.S. 279, 288–89 (1992); Anderson, 460 U.S. at 789. Ohio’s

    actions cannot meet this test. There is and was no legitimate state interest in enacting a

    gerrymandered map featuring districts that deny Democratic voters an opportunity to elect their

    preferred candidates. Section B.1 infra. The map and each component district, therefore, must




                                                     34
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 46 of 80 PAGEID #: 8311




    be found unconstitutional as a violation of individual Plaintiffs’, Democratic members of the

    organizational Plaintiffs’, and similarly situated citizens’ right to vote.

                    7.    Plaintiffs propose and meet and manageable standard that the Ohio
                    General Assembly exceeded its power under Article 1 when it
                    gerrymandered Ohio’s U.S. congressional map.

            States are given limited power to regulate federal elections. Specifically, the Elections

    Clause, Article I, section 4, clause 1, confines states’ power to the regulation of the time, place,

    and manner of elections. U.S. Const. art. I, § 4, cl. 1 (“[T]he Times, Places and Manner of

    holding Elections for . . . Representatives, shall be prescribed in each State by the Legislature

    thereof; but the Congress may at any time by Law make or alter such Regulations.”). The power

    granted under Article I has been interpreted by courts to limit states to the enactment of neutral

    procedural regulations. See Cook v. Gralike, 531 U.S. 510, 532 (2001) (Rehnquist, J.,

    concurring); U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 808–10 (1995); Rucho, 318 F.

    Supp. 3d at 936–37.

            States cannot use this limited power to constrain the free choice of the people. Article I,

    section 2 provides that the “House of Representatives shall be composed of Members chosen . . .

    by the People.” U.S. Const. art. I, § 2, cl. 1. As the Supreme Court in Thornton found: “[t]he

    constitution expressly provides that the choice shall be by the people, which cuts off both from

    the general and state Legislatures the power of so regulating the mode of election, as to deprive

    the people of a fair choice.’” Thornton, 514 U.S. at 833 n.47 (quoting The Republican,

    Connecticut Courant (Hartford, Jan. 7, 1788), 1 Bailyn 710, 713). Courts have further held that

    “the Elections Clause does not ‘immunize state congressional apportionment laws which debase

    a citizen’s right to vote.’” Rucho, 318 F. Supp. 3d at 937 (quoting Wesberry v. Sanders, 376

    U.S. 1, 7 (1964)); see also Benisek, 2018 WL 5816831, at *12 (citing Wesberry, 376 U.S. at 6–

    7). In fact, the Supreme Court has found that the Elections Clause in Article I was “intended to


                                                      35
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 47 of 80 PAGEID #: 8312




    act as a safeguard against manipulation of electoral rules by politicians and factions in the States

    to entrench themselves or place their interests over those of the electorate.” Ariz. State

    Legislature, 135 S. Ct. at 2672 (2015).

           The court in Rucho found that a state exceeds its power under Article I, when it draws

    congressional districts in an “effort to ‘dictate electoral outcomes’ and ‘disfavor a class of

    candidates.’” Rucho, 318 F. Supp. 3d at 937 (quoting Thornton, 514 U.S. at 833–34). As

    discussed above, since Ohio’s map was drawn in an “effort to ‘dictate electoral outcomes’ and

    ‘disfavor a class of candidates,’” see supra in Section A.3(a), it exceeds the state’s power under

    Article I of the Constitution.

           B.   Plaintiffs have demonstrated standing for their Equal Protection, First
           Amendment and Article I claims.

           Plaintiffs in this case have standing, that is, “such a personal stake in the outcome of the

    controversy as to assure that concrete adverseness which sharpens the presentation of issues

    upon which the court so largely depends for illumination of difficult constitutional questions.”

    Baker v. Carr, 369 U.S. 186, 204 (1962). To make this showing, of course, Plaintiffs must first

    demonstrate “an ‘injury in fact’—an invasion of a legally protected interest which is (a) concrete

    and particularized, and (b) ‘actual or imminent, not conjectural or hypothetical.’ Second, there

    must be a causal connection between the injury and the conduct complained of—the injury has to

    be ‘fairly traceable to the challenged action of the defendant, and not the result of the

    independent action of some third party not before the court.’ Third, it must be ‘likely,’ as

    opposed to merely ‘speculative,’ that the injury will be ‘redressed by a favorable decision.’”

    Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (internal alterations and citations

    omitted).




                                                     36
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 48 of 80 PAGEID #: 8313




            The first element of standing—injury in fact—does not impose a particularly heavy

    burden on plaintiffs. “The Supreme Court has rejected the argument that an injury must be

    ‘significant’; a small injury, ‘an identifiable trifle,’ is sufficient to confer standing.” Common

    Cause/Georgia v. Billups, 554 F.3d 1340, 1351 (11th Cir. 2009) (quoting United States v.

    Students Challenging Regulatory Agency Procedures (SCRAP), 412 U.S. 669, 689 n. 14

    (1973)).5

            Each of the plaintiffs in this case alleged injuries under the Equal Protection Clause of the

    Fourteenth Amendment, the First Amendment, and Article I. Second Am. Compl., ECF No. 37,

    ¶¶ ,136-69. As such, standing should be assessed for each Plaintiff under each claim. Warth v.

    Seldin, 422 U.S. 490, 500 (1975) (standing turning not on the “merits of the plaintiffs’

    contention” but rather the “nature and source of the claim asserted”).

                     1.     Plaintiffs have standing to challenge each district for vote dilution
                     under the Equal Protection Clause.

            Defendants and Intervenors rightly identify the Gill majority opinion as setting out the

    proper standing inquiry for vote dilution claims, but neglect to mention the opinions on standing

    in LWV-Michigan and Rucho. Both three-judge panels engaged in lengthy discussions not only

    of the Gill standard, but also how that standard might be met by evidence adduced through


    5
      See also Sierra Club v. U.S. Army Corps of Eng’rs, 645 F.3d 978, 988 (8th Cir. 2011) (“Injury in fact
    necessary for standing ‘need not be large[;] an identifiable trifle will suffice.’”) (internal citation omitted);
    Sierra Club v. Franklin Cty. Power of Ill., LLC, 546 F.3d 918, 925 (7th Cir. 2008) (explaining that the
    “injury-in-fact necessary for standing need not be large” and that “an identifiable trifle will suffice”)
    (internal quotation marks and citation omitted); LaFleur v. Whitman, 300 F.3d 256, 270 (2d Cir. 2002)
    (“[A]n identifiable trifle will suffice” to demonstrate injury in fact for purposes of standing) (internal
    quotation marks and citation omitted); Joint Stock Soc’y v. UDV N. Am., Inc., 266 F.3d 164, 177 (3d Cir.
    2001) (“All that the Article III’s injury-in-fact element requires is ‘an identifiable trifle’ of harm.”)
    (internal citation omitted); Friends of the Earth, Inc. v. Gaston Copper Recycling Corp., 204 F.3d 149,
    156 (4th Cir. 2000) (“The claimed injury need not be great or substantial; an identifiable trifle, if actual
    and genuine, gives rise to standing.”) (internal quotation marks and citation omitted); Sierra Club, Lone
    Star Chapter v. Cedar Point Oil Co. Inc., 73 F.3d 546, 557 (5th Cir. 1996) (recognizing that “an
    identifiable trifle will suffice” to establish the “low threshold requirement” for injury in fact) (internal
    quotation marks and citation omitted).


                                                           37
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 49 of 80 PAGEID #: 8314




    discovery. An analysis of the Court’s opinion in Gill, informed by how it was interpreted and

    applied in the sister partisan gerrymandering cases in Michigan and North Carolina, make clear

    that the direct and circumstantial evidence adduced in this case is more than sufficient to confer

    standing upon Plaintiffs for their vote-dilution claims. Plaintiffs submitted 1) testimonial

    evidence distinct from what the Court found inadequate in Gill and analogous to what the courts

    in Michigan and North Carolina deemed adequate; 2) evidence on hypothetical districts that un-

    crack or un-pack the challenged districts, in particular, a proposed remedial map that underscores

    that remedying cracked and packed districts is eminently possible; and 3) Plaintiff-specific

    analysis based on simulated maps that indicate not only whether a district is cracked or packed,

    but aids this Court in quantifying the degree of cracking and packing of each district.

                           a)     Gill requires district-specific injury to support standing to
                           challenge districts under the Equal Protection Clause.

           The Court’s opinion in Gill and the three-judge panel opinions in Michigan and North

    Carolina provide instructive points of comparison, including both negative examples (what was

    deemed insufficient by the Court in Gill) and positive ones (what the courts deemed sufficient in

    Michigan and North Carolina).

           Plaintiffs in Gill alleged a vote dilution injury under the Fourteenth Amendment. The

    Supreme Court’s opinion applied the well-articulated standing requirements under Article III to

    the partisan gerrymandering context and made clear that “[t]o the extent the plaintiffs’ alleged

    harm is the dilution of their votes, that injury is district specific.” Gill, 138 S. Ct. at 1930. To

    demonstrate district-specific injury, a plaintiff must present evidence of “disadvantage to [the

    voter] as [an] individual[],” resulting “from the boundaries of the particular district in which he

    resides” and “the composition of its voters.” Id. (alterations in original) (citing Baker v. Carr,

    369 U.S. at 206).



                                                      38
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 50 of 80 PAGEID #: 8315




           After making clear the requirement that plaintiffs demonstrate district-specific injury, the

    Supreme Court turned to the state of the evidence post-trial in Gill and found it wanting. There,

    Plaintiffs’ only supporting evidence of standing were 1) testimony of lead plaintiff “merely” of

    “his hope of achieving a Democratic majority in the legislature,” Id. at 1932; 2) intent “evidence

    regarding the mapmakers’ deliberations as they drew district lines,” id.; and 3) a “single

    statewide” measure of “partisan asymmetry,” id. at 1932-33.

           However, here, Plaintiffs adduce evidence of their particular injuries, evidence

    comparing Plaintiffs’ electoral opportunities with hypothetical maps, a proposed remedial map,

    and simulated maps of the sort that were credited in the courts’ opinions in Michigan and North

    Carolina.

                           b)     The Michigan and North Carolina partisan gerrymandering
                           decisions flesh out the Gill standing requirement.

           In the Michigan and North Carolina partisan gerrymandering cases, the courts accepted

    similar—though not identical—evidence in determining that plaintiffs had standing. This

    evidence included a mix of testimonial evidence from plaintiffs about the boundaries of their

    district, as well as objective evidence of vote dilution through the use of hypothetical maps and

    large numbers of simulated maps.

           The Michigan case proceeded slightly ahead of this case. In that case, the defendants and

    intervenors filed for summary judgment on standing. LWV-Michigan, 2018 WL 6257476, at *1.

    The court issued its opinion and order in November of last year (hence, prior to the filing of

    summary judgment by Defendants and Intervenors in this case). Id. In its opinion, the Michigan

    court applied the Gill standing requirements to the facts adduced in that case. And the evidence

    the Michigan court found sufficient to confer standing on plaintiffs is almost identical to that




                                                     39
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 51 of 80 PAGEID #: 8316




    adduced in this case. Yet neither Defendants nor Intervenors make any mention of LWV-

    Michigan in their arguments against Plaintiffs’ standing in this case.

            The Michigan court discussed standing in terms of the three all-too-familiar prongs under

    the standing inquiry: injury-in-fact, causation and redressability. In finding that plaintiffs there

    established injury-in-fact, the court credited two kinds of connecting evidence: 1) simulated

    maps that plaintiffs’ expert Dr. Jowei Chen drew based on algorithm that takes into account

    traditional redistricting criteria without reliance on political data, LWV-Michigan, 2018 WL

    6257476, at *7–8, and 2) comparison of the partisanship of plaintiffs’ current district with that of

    plaintiffs’ districts in the simulated maps, id. at *8–9.

            Plaintiffs in Michigan first used the simulated maps to identify a set of districts that are

    “partisan-outliers.” Id. at *7.6 The court then looked to additional evidence of election outcomes

    under simulated maps for each plaintiff in that case. It found that such evidence “tends to

    establish the crucial link between the gerrymandered districts identified by Dr. Chen and the

    district-specific harm to each Plaintiff.” Id. at *8. The evidence was presented in the form of

    charts that “visually depict how partisan a particular Plaintiff’s current district is compared to all


    6
      In determining which districts are “partisan outliers,” Dr. Chen ranked the districts in the simulated
    maps from least to most Democratic and used the ranking to determine which simulated district to
    compare to each of the challenged districts. On the basis of such comparison, Dr. Chen identified a
    partisan-outlier district “as a district whose ‘partisanship,’ based on all statewide elections held between
    2012 and 2016, falls outside ‘the middle 95% range of the simulated geographically overlapping
    districts.’” LWV-Michigan, 2018 WL 6257476, at *7 (citation omitted). “In other words, these districts
    are more partisan than 95% of simulated districts drawn using traditional non-partisan criteria.” Id.
    (citation omitted).

    While Plaintiffs in this case also presented expert reports on simulated maps, they have not presented the
    simulated maps in the same way as Dr. Chen did in Michigan. Simulated districts ranked the same in
    Democratic vote share as the challenged map might not in fact be the relevant analogues. For instance, the
    least Democratic district in the simulated map might not occur in the same part of the state as the least
    Democratic district under the challenged map. In any case, Plaintiffs in this case do not require an initial
    partisan-outlier analysis to determine which districts are packed and cracked. The plaintiff-specific
    analysis based on the simulated maps, see infra Section B.1(b), is sufficient not only in identifying which
    districts are cracked and packed, but also the degree of the packing and cracking.


                                                         40
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 52 of 80 PAGEID #: 8317




    the simulated districts that contain that Plaintiff’s same address.” Id. The court concluded that

    with such evidence, plaintiffs have “asserted, with sufficient proof under rule 56, district-specific

    harms, injuries to themselves ‘as individuals,’ and ‘the effect that [the] gerrymander has on the

    votes of particular citizens.’” Id. at *9 (citing Gill, 138 S. Ct. at 1929, 1933). Additionally, the

    court was satisfied that the second and third prongs of the standing inquiry were also met. Id.

           On the basis of the evidence, the Michigan court found standing both for plaintiffs living

    in cracked and packed districts. Id. at *7–9. It determined cracked and packed district based on

    a similar inquiry, just different sides of the same coin. It found that packed districts are ones that

    “packs Democrats together more tightly than any” of the simulated districts, id. at *8, and

    cracked districts are those whose simulated analogues “would be more partisan competitive or

    perhaps even a slightly Democratic-leaning district.’” Id.

           The North Carolina court confronted and credited similar evidence, although it spent

    particular attention parsing the Gill court’s analogy to racial gerrymandering cases in deciding

    that plaintiffs’ injury under the Fourteenth Amendment clause should be district-specific. Rucho,

    318 F. Supp. 3d at 816. It observed that “[i]n a Shaw-type racial gerrymandering case, a plaintiff

    can establish that the lines of her district were drawn on the basis of race “through ‘direct

    evidence’ of legislative intent, ‘circumstantial evidence of a district’s shape and demographics,’

    or a mix of both.” Id. (citing Cooper, 137 S. Ct. at 1464). Therefore, “like Gill’s reference to

    ‘hypothetical district[s],’ a plaintiff in such a racial gerrymandering case can establish a burden

    on her Fourteenth Amendment rights by introducing an alternative districting plan, which

    conforms to a legislature’s legitimate districting objectives and traditional redistricting criteria,

    under which the plaintiff’s vote would not have been diluted based on her race.” Id. (quoting




                                                      41
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 53 of 80 PAGEID #: 8318




    Gill, 138 S. Ct. at 1931; also citing Cooper, 137 S. Ct. at 1478–81; Easley v. Cromartie, 532 U.S.

    234, 258 (2001)).

           As such, the North Carolina court found that plaintiffs had standing to challenge all of the

    districts because “all of those Plaintiffs identified at least one alternative districting plan—and in

    many cases hundreds of alternative districting plans—that more effectively conforms to the

    General Assembly’s non-partisan redistricting criteria, but nonetheless places the Plaintiff in a

    district in which the Plaintiff’s vote would “carry [more] weight.” Id. at 820 (citing Gill, 138 S.

    Ct. at 1931). In making specific findings with respect to each district, the court credited a

    mixture of testimonial and objective evidence based either on a hypothetical district, or the

    simulated maps. In some of these districts, the court found standing in part because plaintiffs in

    those districts proved that a hypothetical map could be drawn that assigns the plaintiff “to a

    district that is more favorable to Democratic candidates.” Id. at 825 (noting that in challenged

    District 10, which had a Republican vote share of 58.17% in the 2016 election, a hypothetical

    district could be drawn with a Republican vote share of 52.62%). The court made clear that the

    hypothetical district in which plaintiffs would have a better opportunity to elect their candidates-

    of-choice did not violate traditional criteria, and remedied the geographic division of certain

    counties as alleged by plaintiffs. Id. It also credited the use of simulated maps along the lines of

    what was presented and discussed by the Michigan court in its decision. See, e.g., id. at 821 (for

    packed district, noting that in that all but three of the simulated maps, the plaintiff in challenged

    District 1 would have been placed in a “less Democratic-leaning district”), id. at 821–22 (for

    cracked district, noting that “over 99 percent of the simulated districting plans generated by Dr.

    Chen,” including a specific hypothetical plan submitted, “would have assigned” the plaintiff in

    challenged District 2 “to a more Democratic-leaning district”).




                                                      42
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 54 of 80 PAGEID #: 8319




            The North Carolina court also credited detailed testimony provided by plaintiffs in the

    case about how the boundaries of the district at issue cause injury to the plaintiff voting in it. For

    instance, among the evidence the court relied upon in finding that plaintiffs in challenged

    District 9 had standing, it cited the Plaintiff in District 9’s testimony about the division of

    Mecklenburg County and the absorption of Bladen County “along the state line” to render the

    district less competitive for Democrats. Id. at 818–19. However, the court rejected standing for

    several plaintiffs who testified, like the sole testifying plaintiff in Gill, only to desires for

    Democratic representation statewide, and not to any injury from their own district. Id. at 827–

    28.

                            c)      Evidence adduced in this case is sufficient for a finding that
                            Plaintiffs have standing to challenge each district.

            Plaintiffs have presented each and every kind of evidence the Michigan and North

    Carolina courts, applying Gill, have relied upon in finding that plaintiffs in those cases have

    standing. These include both “direct and circumstantial evidence that ‘the particular composition

    of the voter’s own district . . . caus[ed] his [or her] vote—having been packed or cracked—to

    carry less weight than it would carry in another, hypothetical district.’” Id. at 826–27 (citing

    Gill, 138 S. Ct. at 1931 (alteration in original)).

                                    (1)     Plaintiffs’ testimony

            Plaintiffs’ testimonial evidence from both individual Plaintiffs and representatives of the

    organizational Plaintiffs differs greatly from that offered in Gill of generalized grievance at not

    achieving a Democratic majority in the legislature. Rather, the Plaintiffs’ testimony resembles,

    in great detail, the evidence that the North Carolina court credited in its findings of standing for

    each district. At base, all of the Plaintiffs testified to their current address and previous addresses

    since 2011 and the district they have voted in. See, e.g., Pls.’ Resp. ¶¶ 345, 353, 363, 374, 385,



                                                          43
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 55 of 80 PAGEID #: 8320




    391, 399, 430–32, 440, 456, 483, 490, 498, 513, 521, 528, 537. They also testified to being

    Democratic voters who cast ballots in congressional election held under the challenged plan.

    See, e.g., id. ¶¶ 346, 354–55, 364, 375, 385, 390, 400, 431, 442, 458, 482, 491, 499, 514, 521,

    529, 538. And all of the Plaintiffs testified to injuries resulting from the specific boundaries of

    their district.

            For instance, Plaintiff Goldenhar in District 1 testified to the dilution of her vote achieved

    through “all of Warren County [mixing] with half of Hamilton Country,” which split up not only

    the county but also the city of Cincinnati. Id. ¶ 350; see also id. (answering question on how

    vote is diluted by the splitting of Hamilton County and the addition of voters from Warren

    County and reiterating the dilution of her vote through the splitting of Hamilton County and

    inclusion of Warren County). Plaintiff Burks in District 2—across the line dividing Hamilton

    County between Districts 1 and 2—testified to the dilution of his vote through lines that create a

    “kind of peninsula” in Hamilton County to capture an urban population, that is then paired with

    Clermont, Highland and other rural and “Appalachian rural” counties. Id. at ¶ 33; see also id.

    ¶ 353 (testifying that Hamilton County was previously either entirely in District 1, or the line

    was drawn more straightly in Hamilton County). He testified that Democratic voters in

    Hamilton County had been “cracked”: the lines were drawn “so that Democrats would be divided

    into the – into two different districts, so as to dilute their voting power.” Id. ¶ 360. The

    “drawing lines . . . [to] put more individuals with one viewpoint into that mix” causes his vote to

    be “wasted.” Id. Plaintiff Harris from District 11 testified to his vote being “surrounded by an

    inordinate number of Democratic votes in a district that’s drawn in a way such that it

    encompasses broadly Democratic areas, without any room for nuance on that ground.” Id. ¶ 119.

    As a result, his vote “is not as impactful as it would be if additional candidates were forced to




                                                     44
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 56 of 80 PAGEID #: 8321




    address the various perspectives of their constituents, because there aren’t that many as a result.”

    Id.7

            An organization has associational standing when: “(1) the organization’s ‘members

    would otherwise have standing to sue in their own right’; (2) ‘the interests it seeks to protect are

    germane to the organization’s purpose’; and (3) ‘neither the claim asserted nor the relief

    requested requires the participation of individual members in the lawsuit.’” Friends of Tims

    Ford v. Tennessee Valley Auth., 585 F.3d 955, 967 (6th Cir. 2009) (quoting Hunt v. Wash. State

    Apple Adver. Comm’n, 432 U.S. 333, 343 (1977)). Here, the organizational Plaintiffs testified to

    their members living and voting in particular congressional districts. See Pls.’ Resp. ¶¶ 557, 584,

    588, 602, 612, 624, 627, 640, 643. They also testified to their members being Democratic voters

    who vote in congressional elections under the challenged plan. Id. Each of the organization’s

    30(b)(6) representative (in this case the President of each of the respective organization) is

    themselves a member of the organization, so their testimony with their own experience of vote

    dilution meets the requirements for making out associational standing. Moreover, John

    Fitzpatrick, a member of LWVO living outside of Akron, and Stephanie White a member of

    APRI, living outside of Toledo, both have suffered vote dilution injuries. Id. ¶¶ 571–79; 613–21.

                                     (2)      Hypothetical districts and plan

            Plaintiffs also presented evidence relating to hypothetical maps that could be drawn,

    including a proposed remedial map. At a most basic level, in isolation, each Plaintiff in a


    7
      Additional testimony of district-specific injury from plaintiffs abound. For the sake of brevity, see also
    Plaintiffs’ Response to Proposed Undisputed Facts (“Pls.’ Resp.”) ¶¶ 369–72 (Plaintiff Inskeep in District
    3); ¶¶ 376, 379–84 (Plaintiff Libster in District 4); ¶¶ 387–89 (Plaintiff Deitsch in District 5); ¶¶ 393–95,
    398 (Plaintiff Boothe in District 6); ¶¶ 420–21, 426 (Plaintiff Griffiths in District 7); ¶¶ 432–35, 437–39
    (Plaintiff Nadler in District 8); ¶¶ 450–51 (Plaintiff Walker in District 9); ¶ 475 (Plaintiff Rader in
    District 9); ¶ 483 (Plaintiff Megnin in District 10); ¶ 501 (Plaintiff Dagres in District 12); ¶¶ 519–20
    (Plaintiff Myer in District 13); ¶¶ 526–27 (Plaintiff Hutton in District 14); ¶¶ 534–36 (Plaintiff Thobaben
    in District 15); ¶¶ 543–44, 547 (Plaintiff Rubin in District 16).


                                                         45
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 57 of 80 PAGEID #: 8322




    cracked district in this case can be drawn into a district that would have a higher expected

    Democratic vote share than under the challenged map; similarly, it is possible to draw districts

    for cracked Plaintiffs where elections would be more competitive. Moreover, it is also possible

    to draw a single map that improves the chances of all Plaintiffs in cracked district electing their

    candidate of choice. Id. ¶ 9. But Plaintiffs have not proposed such a map as their remedial plan

    as it would amount to a reverse gerrymander. All that Plaintiffs seek is a fair map. Cf. Johnson

    v. De Grandy, 512 U.S. 997, 1017 (1994) (“One may suspect vote dilution from political famine,

    but one is not entitled to suspect (much less infer) dilution from mere failure to guarantee a

    political feast.”). And Plaintiffs have proposed one such possibility in this case: Plaintiffs’

    Proposed Remedial Plan.

            To be sure, Plaintiffs’ Proposed Remedial Plan is not the remedial map, but one possible

    remedy based on Plaintiffs’ alleged constitutional violations. The actual remedy depends on the

    actual violations found by a court. Gill, 138 S. Ct. at 1930 (noting that a legal remedy “must be

    ‘limited to the inadequacy that produced [the plaintiffs’] injury in fact”) (citing Lewis v. Casey,

    518 U.S. 343, 357 (1996)). But it is nevertheless instructive for purposes of providing objective

    evidence of cracking and packing: of “harm [that] arises from the particular composition of the

    voter’s own district, which causes his vote—having been packed or cracked—to carry less

    weight than it would carry in another, hypothetical district.” Id. at 1931. The partisan

    composition of Plaintiffs’ remedial districts, based on congressional elections from 2012-2018,

    are as follows8:




    8
      The estimates in this table are taken from Mr. Cooper’s affidavits in this case, with the exception of the
    results from 2012 and 2014, which are taken from Dr. Warshaw’s rebuttal report. Dr. Warshaw calculated
    these estimates as the 2012 and 2014 congressional elections involved uncontested elections and hence
    needed to be imputed. See Pls. Resp. ¶¶ 311–12.


                                                        46
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 58 of 80 PAGEID #: 8323
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 59 of 80 PAGEID #: 8324




    a robust opportunity to elect their candidate-of-choice under the Proposed Remedial Plan. And

    Plaintiff Griffiths currently lives in District 7, but under the Plaintiffs’ Proposed Remedial Plan,

    would live in District 9, which has a Democratic vote share above 50% in two of the four

    election cycles.

           Many of Defendants’ critiques are aimed at the packed districts (highlighted in gray in

    the foregoing table). Defs.’ Br. at 22-23 (noting the outcome under the remedial map for

    Plaintiffs Rader and Walker in District 9, Plaintiff Harris in District 11, and Plaintiff Myer in

    District 13). Unpacking a packed district would necessarily reduce, rather than enhance, the

    estimated Democratic vote share in that district. Indeed, that is the core of the packing claim:

    that Plaintiffs were unnecessarily aggregated with other Democratic voters such that their votes

    are diluted.

                                   (3)     Simulated maps

           Plaintiffs also submitted analysis of simulated maps—anchored to each individual

    Plaintiff—which supports their standing. Crucially, this evidence highlights much more than a

    binary indicator of whether a district is cracked or packed or neither; it permits this Court to

    determine the degree of cracking and packing for each Plaintiff. It summarizes the partisan

    composition of each of the simulated districts, and indicates not only whether the Democratic

    vote share is likely to be higher or lower than under the challenged map, but also by how much.

    The following table summarizes the plaintiff-specific simulated map analysis based on the most

    recent data available from 2018:




                                                     48
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 60 of 80 PAGEID #: 8325
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 61 of 80 PAGEID #: 8326




    simulated maps are far below what the Democratic candidate would need to win (31.9% and

    30.5%). Indeed, both the mean and median are below her actual vote share in the 2018 elections.

    (40.2%). By contrast, Plaintiff Hutton in District 14 has a fighting chance in the simulated maps

    while failing to elect a representative of choice in her present district. The mean and median

    Democratic vote share of her district in the simulated maps are 49.5% and 48.9%, respectively.

    It is important to note that these percentages are calculated on the basis of historic election

    results from statewide elections: in Dr. Cho’s supplemental report on the 2018 elections, Dr. Cho

    analyzed her maps using statewide election results from the 2018 midterms. She used statewide

    elections in order to estimate underlying partisanship statewide without the interfering variable

    of different candidates. In other words, her estimates do not determine definitively whether a

    Democrat would or would not win in the districts in her simulated maps. Nevertheless, based in

    historical elections voted in by Ohioans, they are the best estimates of the likely partisan

    composition of the simulated districts. And a district that is estimated at 49.5% or 48.9%

    Democratic based on composite 2018 statewide elections is possibly won by Democrats. At the

    very least, it would give Plaintiff Hutton not only a better chance of electing her representative of

    choice, but also a fighting one.

           The packed districts can also be analyzed using the same table. Consider Plaintiff Myer

    in District 13. The mean and median estimated Democratic vote share of her district in the

    simulated maps are 49.3% and 48.7%, respectively: her simulated districts are quite similar in

    composition to the set of districts which give Plaintiff Hutton a fighting chance. However, under

    the challenged map, she lives in a district that Democrats win by almost 60% of the vote.

    Indeed, a vote share of 58.1%, the one that Democrats actually received in District 13, does not

    occur in any of Plaintiff Myer’s districts in Dr. Cho’s over 3 million simulated maps.




                                                     50
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 62 of 80 PAGEID #: 8327




           Dr. Cho’s Plaintiff-specific, simulated map analysis similarly permits differentiation

    among the Plaintiffs in packed districts. Consider Plaintiff Inskeep in District 3. Her current

    district has a very high Democratic vote share: in 2018, it was 71.7%. This is even higher than

    the maximal Democratic vote share in her simulated districts of 68.5%. Her simulated districts

    continue to have a very high Democratic vote share: averaging 59.9% (mean) and 60.7%

    (median). This same review can easily be undertaken for each of the individual Plaintiffs based

    upon the summary table above.

           Together, just as in LWV-Michigan and Rucho, Plaintiffs’ testimony of injury tied

    specifically to the boundaries of their districts, Plaintiffs’ Proposed Remedial Plan and Plaintiff-

    specific simulated maps analysis establish standing for each of the Plaintiffs in this case.

                   2.      Plaintiffs Have Standing to Pursue Their First Amendment Claims.

           Defendants misconstrue what the Supreme Court said in Gill with respect to standing to

    support a claim of vote dilution under the Equal Protection Clause, and then compound their

    error by applying the same mis-analysis to each of the other claims advanced by Plaintiffs. Of

    course, Plaintiffs “must demonstrate standing for each claim [they] seek[] to press.”

    DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006).

           Partisan gerrymandering implicates the “the First Amendment interest of not burdening

    or penalizing citizens because of their participation in the electoral process, their voting history,

    their association with a political party, or their expression of political views.” Vieth, 541 U.S. at

    314 (Kennedy, J., concurring in the judgment). As further explained in Justice Kagan’s

    concurrence in Gill, “significant ‘First Amendment concerns arise’ when a State purposely

    ‘subject[s] a group of voters or their party to disfavored treatment.’” Gill, 138 S. Ct. at 1938

    (Kagan, J., concurring) (internal citation omitted).




                                                      51
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 63 of 80 PAGEID #: 8328




            There are at least two distinct First Amendment injuries caused by partisan

    gerrymandering. First, it “purposefully dilut[es] the weight of certain citizens’ votes to make it

    more difficult for them to achieve electoral success because of the political views they have

    expressed through their voting histories and party affiliations.” Shapiro v. McManus, 203 F.

    Supp. 3d 579, 595 (D. Md. 2016) (three-judge panel) (emphases omitted); see also Rucho, 318 F.

    Supp. 3d at 829. As detailed above, at least one Plaintiff in each District has adequately alleged

    such dilutionary injuries and adduced facts demonstrating their standing for this sort of claim.

    The same dilutionary injuries arise from the violation of the Plaintiffs’ First Amendment rights.

            Partisan gerrymandering also implicates “distinct,” non-dilutionary First Amendment

    injuries. Gill, 138 S. Ct. at 1939; Rucho, 318 F. Supp. 3d at 829. This distinct associational

    injury occurs where “the gerrymander has burdened the ability of like-minded people across the

    State to affiliate in a political party and carry out that organization’s activities and objects.” Gill,

    138 S. Ct. at 1939. The Supreme Court has “repeatedly held that freedom of association is

    protected by the First Amendment.” Williams, 393 U.S. at 30. This right expressly includes “the

    right of individuals to associate for the advancement of political beliefs.” Id. “The freedom of

    association protected by the First and Fourteenth Amendments includes partisan political

    organization.” Tashjian v. Republican Party of Conn., 479 U.S. 208, 214 (1986).

            There are ample facts in the record that demonstrate First Amendment standing for each

    of the Plaintiffs. The individual Plaintiffs are personally injured by the challenged map, and the

    organizational Plaintiffs are personally injured in their own rights and when standing in the shoes

    of their members. “When the government erects a barrier that makes it more difficult for

    members of one group to obtain a benefit than it is for members of another group, a member of

    the [disadvantaged] group seeking to challenge the barrier need not allege that he would have




                                                      52
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 64 of 80 PAGEID #: 8329




    obtained the benefit but for the barrier in order to establish standing.” Ne. Fla. Chapter of AGC

    of Am. v. City of Jacksonville, 508 U.S. 656, 666 (1993). The injury-in-fact when such a barrier

    burdens First Amendment rights is not the “ultimate inability to obtain the benefit,” cf. id., but

    that the government has favored citizens holding certain views (in this case, support for the

    Republican Party), and burdened citizens holding opposing views (in this case, support for the

    Democratic Party). See Bible Believers v. Wayne Cty., 805 F.3d 228, 247–48 (6th Cir. 2015) (“It

    is a fundamental precept of the First Amendment that the government cannot favor the rights of

    one private speaker over those of another.” (quoting Rosenberger v. Rector & Visitors of Univ. of

    Va., 515 U.S. 819, 828 (1995))).

                           a)   The Individual Plaintiffs Have Standing to Pursue Their First
                           Amendment Claims.

           Individual Plaintiffs testified to legally cognizable non-dilutionary injuries to their First

    Amendment associational rights fairly traceable to the Ohio congressional map, which would

    likely be remedied by a favorable decision, particularly one that put a new congressional map in

    place. Each of the individual Plaintiffs self-identifies as a Democrat or a Democratic voter, and

    votes to support Democrats for Congress, as well as for other elective offices. Pls.’ Resp.

    ¶¶ 346–47, 355, 364, 375, 385, 390, 400, 431, 442, 458, 482, 491, 499, 514, 521, 529, 540. The

    Plaintiffs testified to their decreased ability to engage other Ohio citizens, including ones who

    would otherwise support Democratic candidates, because the congressional map caused these

    individuals to think that their vote did not matter. Many of the individual Plaintiffs canvass on

    behalf of Democratic candidates and have their ability to mobilize voters severely burdened by

    the congressional map.

           For example, in the course of canvassing for the District 2 congressional candidate,

    Plaintiff Burks encountered several individuals who said that “they were not going to vote



                                                     53
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 65 of 80 PAGEID #: 8330




    because it wasn’t worth it because they had a strong feeling of what the outcome would be.” Id.

    ¶ 358. Plaintiff Inskeep (in District 3) testified that voters in her District feel like their vote does

    not matter as a result of the drawing of the current congressional map. Id. ¶ 370. Plaintiff

    Deitch (in District 5) testified that because the gerrymandered map makes elections a foregone

    conclusion, voters feel their votes do not matter: “[Y]ou would go and knock on the door and

    somebody would say to you it doesn’t make any difference who I vote for, they’re not going to

    win or I’m not going to give you money because they’re not going to win.” Id. ¶ 387. And

    Plaintiff Boothe (in District 6) has observed that would-be Democratic voters in her area “feel

    that their vote is monopoly money” and observed that their votes “didn’t count.” Id. ¶ 393.

    Plaintiff Griffiths (in District 7) testified to this same decreased ability to mobilize would-be

    voters. Id. ¶ 421. Similarly, Plaintiff Nadler (in District 8) testified that “there are people that I

    personally have encountered, who feel that it’s not worth their time to vote . . . because it’s not

    going to make any difference.” Id. ¶ 435. Because of this voter apathy, Mr. Nadler’s ability to

    get out the vote for Democratic candidates in his area is inhibited. Id. ¶ 436. Plaintiffs Walker

    and Rader (both in District 9) separately testified to the difficulty of engaging would-be

    Democratic voters because of the way the map is gerrymandered. Id. ¶¶ 451, 481. Plaintiff

    Megnin (in District 10) regularly canvasses for Democratic candidates and issues. Id. ¶ 484.

    Because of the voter apathy caused by the map, she has a difficult time gathering support for

    Democratic candidates in her district. Id. Plaintiff Dagres (in District 12) testified that “when

    [he] talk[s] to other voters through the community who say that why should they vote when their

    votes don’t matter, when there’s no opportunity for success.” Id. ¶ 506. In Plaintiff Myer’s

    experience talking to voters and prospective voters in her area (District 13), the gerrymandered

    map has made people less likely to engage with her efforts because they feel their votes do not




                                                       54
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 66 of 80 PAGEID #: 8331




    matter. Id. ¶ 516. Plaintiff Thobaben (in District 15) testified that “a lot of people that I have

    talked to” say they feel like “the probability of Democrats being able to get through any of their

    candidates is pretty remote” and that their votes do not count. Id. ¶ 532. This has made it more

    difficult to canvass for and elect Democratic candidates. Id. ¶ 533. And Plaintiff Rubin (in

    District 16) testified to the same difficulties, as “[v]oters who continually vote for candidates

    who never win eventually get discouraged and stop participating.” Id. ¶ 545. Plaintiff Rader,

    who lives in District 9, has also worked to engage Democratic voters in District 16 and faced

    similar burdens. Id. ¶ 479; see also id. ¶¶ 351 (testifying regarding same in District 1), 361 (in

    District 2), 372 (in District 3), 378 (in District 4), 388 (in District 5); 427 (in District 7), 455 (in

    District 9), 497 (District 11), 526 (in District 14).

            The map further inhibits various Plaintiffs’ abilities to recruit Democratic candidates to

    run for office. For example, as recent former President of the Licking County Democratic Club

    PAC and a Central and Executive Committee member of the Licking County Democratic Party,

    Plaintiff Dagres has tried to recruit candidates to run for office, but due to the nature of the

    district, “people do not see running as a legitimate opportunity for them because they feel the

    race is not winnable or competitive. It makes it very difficult to recruit candidates to run.” Id.

    ¶¶ 507–08. He testified that these were “highly qualified individuals who would do a superb job

    if elected,” but that they “are unwilling to come forward and put themselves out there knowing

    that there is no opportunity for them to win.” Id. ¶ 508. Plaintiff Rubin, who has held leadership

    roles in the Northern Stark County Democratic Club since 2008, testified that she has a “difficult

    time finding candidates who are willing to run in districts whose outcome is preconceived.

    Elections cost a lot of money and a lot of time, and it’s hard to find people principled enough to

    run if they know their possibility of loss is a hundred percent.” Id. ¶¶ 541, 546. Plaintiff




                                                       55
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 67 of 80 PAGEID #: 8332




    Griffiths testified that in District 7 “it has been very difficult to identify candidates willing to

    take on Bob Gibbs in this case because of how heavily gerrymandered the district is.” Id.

    ¶¶ 422–23. And Plaintiff Megnin testified that she would consider running for local office, but is

    inhibited from “going beyond local because of the gerrymandering.” Id. ¶ 485.

            Individual Plaintiffs have also been harmed by the map as it inhibits their ability to raise

    money for Democratic candidates. Plaintiff Libster has attempted to fundraise for Democratic

    candidates including Fourth District Congressional candidate Janet Garrett, but cannot amass

    support because of the voter apathy caused by the map. Pls.’ Resp. ¶ 379. She testified that

    voters are discouraged because Garrett loses by “a thirty percent whapping all the time. It’s never

    ever – my vote – when I go in there to vote for Janet Garrett as a Democrat, it’s never going to

    happen. Snowball’s chance.” Id. Plaintiff Rader testified that the current congressional map has

    hurt his ability to fundraise and recruit volunteers for Democratic candidates. Id. ¶ 480. As an

    example, Mr. Rader said that it was difficult to raise funds or recruit volunteers for Democratic

    congressional candidate Keith Mundy in Ohio’s 16th Congressional District because voters

    “don’t want to give or get involved because they think the way that the districts are drawn, again,

    like I said, a predetermined outcome.” Id. ¶ 479. Plaintiff Dagres testified that it is also hard to

    raise funds or gain financial support for Democratic candidates in District 12 because of the

    perception that “it is unwinnable so why should I donate.” Id. ¶ 509. Plaintiff Rubin testified to

    the same in District 16, id. ¶ 546, and Plaintiff Walker testified that the current congressional

    map makes it harder to fundraise for the Democratic candidate because people believe that the

    “candidate’s going to win anyway,” id. ¶ 454.

            The Supreme Court has recognized that these types of non-dilutionary harms constitute

    cognizable First Amendment injuries. Plaintiffs may be injured by an election law that makes




                                                       56
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 68 of 80 PAGEID #: 8333




    “[v]olunteers . . . more difficult to recruit and retain, media publicity and campaign contributions

    . . . more difficult to secure, and voters . . . less interested in the campaign.” Anderson, 460 U.S.

    at 792. As Justice Kagan recognized in Gill, “Members of the ‘disfavored party’ in the State,

    deprived of their natural political strength by a partisan gerrymander, may face difficulties

    fundraising, registering voters, attracting volunteers, generating support from independents, and

    recruiting candidates to run for office (not to mention eventually accomplishing their policy

    objectives).” Gill, 138 S. Ct. at 1938. Each of the individual Plaintiffs plainly have standing to

    pursue their First Amendment claim, both the dilutionary harm at the district level and the other

    non-dilutionary harms, statewide.

                           b)   The Organizational Plaintiffs Have Standing to Pursue Their First
                           Amendment Claims.

                                   (1)     Plaintiff Organizations Have Standing in Their Own Right

           An organization has standing in its own right when it alleges the same facts as an

    individual would: “(1) an injury in fact; (2) a causal connection between the injury and the

    challenged conduct that is fairly traceable to the defendant’s actions; and (3) that the requested

    relief will redress the injury.” Miami Valley Fair Hous. Ctr., Inc. v. Connor Grp., 725 F.3d 571,

    576 (6th Cir. 2013). “[A]n association may have standing to assert an injury to itself regardless

    of whether its members also have standing.” Am. Canoe Ass’n, Inc. v. City of Louisa Water &

    Sewer Comm’n, 389 F.3d 536, 544 (6th Cir. 2004) (internal citation omitted). An organization

    suffers an injury in fact when its mission is “perceptibly impaired” by the challenged action,

    which it may show through a “demonstrable injury to the organization’s activities” and a

    “consequent drain on the organization’s resources.” Havens Realty Corp. v. Coleman, 455 U.S.

    363, 379 (1982); see also Fair Elections Ohio v. Husted, 770 F.3d 456, 462 (6th Cir. 2014) (“An

    organization may have standing to sue if its interests are directly impaired.”). Plaintiff



                                                     57
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 69 of 80 PAGEID #: 8334




    organizations APRI, LWVO, North East Ohio Young Black Democrats (“NEOYBD”), Ohio

    State University College Democrats (“OSU College Democrats”) and Hamilton County Young

    Democrats (“HCYD”) each suffer associational injuries attributable to the challenged

    congressional map. Each of these organizations have established that the challenged plan’s

    invidious partisan discrimination burdens their various missions. The respective President of

    each organization testified that the map makes it more difficult to engage voters, use additional

    resources, and impairs the efficacy of their work.

           APRI engages in voter education, voter registration, civic engagement, voter outreach,

    and encouraging people to vote. Pls.’ Resp. ¶ 604. Due to a lack of voter interest due to the

    gerrymandered map, APRI is burdened in its mission as it is more difficult to engage voters

    through its education, registration, and outreach efforts, and its members and other Ohio voters

    are deterred and discouraged from engaging in the political process. Id. ¶ 605. The President of

    APRI, Andre Washington, testified that the gerrymandered congressional map impeded the

    organization from accomplishing its mission by causing APRI to have “to divert resources to

    work harder to convince people and educate people that their vote does count and they should

    exercise their right to vote.” Id. The congressional map causes voter confusion and apathy,

    which require APRI to divert its resources from its work to register and engage voters. “Because

    of the way these lines are drawn, people get confused, they’re frustrated. You could be in a

    county that’s split down the middle or split in three different ways and they don’t know where to

    vote or who to vote for so they get frustrated, they get confused, they get discouraged and they

    just don’t know what to do so . . . (they) do nothing.” Id. ¶ 610. Thus, APRI has to “spend time

    and resources to work this out.” Id. Accordingly, APRI has established that the challenged map

    burdens its own mission. See Rucho, 318 F. Supp. 3d at 831.




                                                    58
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 70 of 80 PAGEID #: 8335




           “In its core function,” the LWVO “is about democracy,” and “fair maps and fair districts

    are key to that democracy.” Pls.’ Resp. ¶ 552. The League’s work “is making our democracy

    function for every voter.” Id. The confusion and apathy caused by the challenged congressional

    map burdens the League’s key mission. Id. ¶¶ 559–60. The voter apathy caused when people

    feel that their votes do not count makes it harder for the League to perform its work getting out

    the vote. Id. ¶ 565. And because candidates are secure in their prospect of re-election, they will

    not appear at League forums, thus further stymieing the League’s ability to offer voters the

    opportunity to interact with candidates for office. Id. ¶ 562. Nearly identical injuries were found

    to establish standing for the League of Women Voters of North Carolina and the League of

    Women Voters of Michigan to challenge those state’s gerrymandered congressional maps,

    Rucho, 318 F. Supp. 3d at 381; LWV-Michigan, 2018 WL 6257476, at *13, and so too here, the

    LWVO has established that the Ohio congressional map burdens its own mission.

           The three other organizational Plaintiffs are expressly Democratic organizations. These

    “related organizations” are just the type for whom Justice Kagan opined that the associational

    injuries that befall party members would impact “triply.” Gill, 138 S. Ct. at 1938. The

    NEOYBD is burdened by the congressional map which makes it more difficult to get out the

    vote and to keep Democratic voters engaged. President of NEOYBD, Gabrielle Jackson,

    testified about the organization’s difficulty in engaging and turning out voters in Lake County:

    “the amount of enthusiasm and willingness to get involved and make their voices heard in that

    area, because it is a cracked district, is not where it needs to be. And so we’ve had to spend extra

    resources trying to build momentum, trying to get information out there because of the way that

    that district is drawn and the way that the map is drawn in our region.” Pls.’ Resp. ¶ 630. Ms.

    Jackson also testified that the voter apathy caused by the map makes it more difficult for




                                                    59
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 71 of 80 PAGEID #: 8336




    NEOYBD to fundraise and to get members actively involved with the organization. Id. ¶¶ 631,

    634.

           The OSU College Democrats’ associational rights are also burdened by the congressional

    map. OSU College Democrats does voter engagement and education, works to register students

    to vote for the first time or to have them update their voter registration to their current address,

    canvasses on behalf of candidates including for Congress, hosts events with Democratic

    candidates, including for congressional office, and has done phone banking, including on behalf

    of the Democratic coordinated campaign which works on behalf of, among other offices,

    congressional candidates. Id. ¶ 585. The area containing OSU’s campus and surrounding off

    campus housing is split between three congressional districts. The way the lines are drawn

    burdens OSU College Democrats and its members by creating confusion about which district

    someone lives in. Id. ¶ 592. This voter confusion causes young voters to become frustrated and

    less likely to be or remain engaged with the OSU College Democrats. Id. ¶ 593. This was

    illustrated in summer 2018 during the Twelfth District Special Election. Many individuals who

    engage with OSU College Democrats were confused about whether they were supposed to vote

    on Special Election Day, and OSU College Democrats had to expend volunteer resources to

    engage with these voters, instead of on Get Out the Vote activity directed only at the Twelfth

    District. Id. ¶ 594. The locked-up nature of the congressional map causes members of the OSU

    community to believe that their votes do not matter and to become apathetic. Id. ¶ 595. In 2018,

    OSU College Democrats focused their resources on the Danny O’Connor campaign, both the

    Special Election and on the November 2018 General Election. Id. ¶ 598. Mr. O’Connor did not

    win the November 2018 election despite a 31.6 percent shift for the Democratic candidate. Id.




                                                      60
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 72 of 80 PAGEID #: 8337




    ¶ 599. Under Plaintiffs’ Proposed Remedial Plan, the percentage of the two-party vote for the

    Democratic candidate in District 12 was over 54% based on 2018 election results. Id. ¶ 600.

             The congressional map burdens Hamilton County Young Democrats and its members by

    creating confusion about which district someone lives in. Pls.’ Resp. ¶ 648. This voter

    confusion causes young voters to become less engaged. Id. ¶ 649. The way the lines are drawn

    causes young voters to be apathetic about voting and convinced that being engaged in the

    process does not matter. Id. ¶ 650. This burdens HCYD by hampering its ability to associate

    with young people who could be potential members. Id. ¶ 651. HCYD encounters young people

    who decline to become engaged in the political process or to donate funds to the organization or

    to Democratic candidates because they believe the system is rigged. Id. ¶ 652. HCYD expended

    resources on the campaign of Aftab Pureval in Congressional District 1 in 2018 as they felt that

    “he ha[d] the best chance [to win] in quite some time.” Id. ¶ 657. Mr. Pureval did not win the

    2018 election. Id. Under Plaintiffs’ Proposed Remedial Plan, the percentage of the two-party

    vote for the Democratic candidate in District 1 was over 57% based on 2018 election results. Id.

    ¶ 658.

                                   (2)    Plaintiff Organizations Have Associational Standing on
                                   Behalf of Their Members.

             Associational standing “is met when: (1) the organization’s ‘members would otherwise

    have standing to sue in their own right’; (2) ‘the interests it seeks to protect are germane to the

    organization’s purpose’; and (3) ‘neither the claim asserted nor the relief requested requires the

    participation of individual members in the lawsuit.’” Friends of Tims Ford, 585 F.3d at 967

    (citation omitted). Each of the organizational Plaintiffs is a membership organization. Pls.’

    Resp. ¶¶ 550, 582, 602, 624, 636. As amply detailed above, Democratic voters throughout Ohio

    have their First Amendment associational rights burdened by the congressional map, and would



                                                     61
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 73 of 80 PAGEID #: 8338




    have standing in their own right to pursue these claims. The interests of Democratic voters as

    Democrats are clearly central to the missions of NEOYBD, OSU College Democrats, and

    HCYD. And the interest in voter engagement and fair district lines is central to the missions of

    APRI and LWVO. Finally, the claims asserted and the relief requested do not require the

    participation of individual members in the present lawsuit, and Defendants and Intervenors do

    not even attempt to argue otherwise.

           For example, as President of APRI, Mr. Washington is also a member of the

    organization. He testified that personally in District 12, “every third door I knock on people are

    saying my vote doesn’t count in this district, it doesn’t matter, the same person is going to get

    back in office.” Id. ¶ 609. This voter apathy impairs Mr. Washington’s personal ability to

    associate with voters in Ohio. And Stephanie White, the Vice Present of the Toledo Chapter of

    APRI, lives in District 5, just outside of Toldeo, and interacts with voters in both District 5 and

    District 9. Id. ¶ 615, 617–18. These Democratic voters are apathetic and “due to the

    understanding that the outcomes of many elections, particularly for Congress, are preordained.

    For example, many residents of these districts have expressed to me that their vote does not

    count and it is not worth it for them to get engaged in politics. As a result, they do not see any

    point in voting, and many ultimately do not register or vote.” Id. ¶ 620. In Ms. White’s

    experience in District 5, “because Congressman Latta is sure to win, people who support the

    Democratic Party and Democratic candidates are even less likely to mobilize and vote in

    response to [her] efforts.” Id. She has observed that her political activities are “more difficult

    and less effective than they would be otherwise” because “voters in District 5 and District 9 feel

    that their vote doesn’t matter.” Id.




                                                     62
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 74 of 80 PAGEID #: 8339




           John Fitzpatrick is the Treasurer of the League of Women Voters of the Akron Area

    (LWVAA). Pls.’ Resp. ¶ 574. He lives in District 14, in the suburbs of Akron. Id. ¶ 573. In his

    activities with the League, Mr. Fitzpatrick “traveled all over [his] region, including in

    Congressional Districts 11, 13, 14, and 16, talking to voters and prospective voters.” Id. ¶¶ 575–

    76. Many people he “talked to felt their vote could not change the outcome of a race because of

    how the 2012 Map was drawn, and so, felt there was no point in voting.” Id. ¶ 576. Mr.

    Fitzpatrick is a Democrat and works to elect Democrats to office, including to Congress. Id.

    ¶¶ 572, 576. Due to the congressional map, Mr. Fitzpatrick has trouble engaging Democratic

    voters, who often feel that “there is no reason to get involved.” Id. He regularly “hear[s] from

    [his] District 14 neighbors that they feel their votes don’t matter because a Republican will

    always be elected as our representative.” Id. Likewise, other members of the League are

    Democrats who are also injured by the congressional map. Id. ¶ 557.

           The members of NEOYBD live in the 9th, 11th, 13th, 14th, and 16th Congressional

    District. Id. ¶ 624. As a Democratic organization, its members are self-identified Democrats

    who try to engage and activate voters for Democratic campaigns, including for Congress. Id.

    Similar to the experiences described above, these members’ associational rights are burdened as

    the congressional map makes it harder to engage voters. As President, Ms. Jackson is also a

    member of NEOYBD. She has personally experienced working against voter apathy and

    confusion in the packed district where she lives. Id. ¶ 633.

           Likewise, the members of HCYD live in the First and Second Congressional Districts.

    Id. ¶ 640. The way Hamilton County, and particularly the City of Cincinnati, is split between the

    First and Second Congressional Districts burdens HCYD. Id. ¶ 647. The President and Vice

    President of the Hamilton County Young Democrats have attempted to seek constituent services




                                                     63
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 75 of 80 PAGEID #: 8340




    for residents of Hamilton County through their roles in the Office of the County Commissioner

    and in the Office of the Mayor of the City of Cincinnati. Congressmen Chabot and Wenstrup

    routinely do not reply to these requests. Id. ¶¶ 655–56. Members of HCYD have volunteered on

    other congressional campaigns throughout the state, such as the special election in District 12. In

    these other locations, HCYD members have faced the same difficulty of engaging Democratic

    voters and turning out unaffiliated voters. And the members of OSU College Democrats

    generally live in the Third, Twelfth or Fifteenth Congressional Districts. Id. ¶ 584. While some

    members are registered to vote at their home address, the bulk of the members are registered to

    vote at their school address. Id. Members of the OSU College Democrats canvass on behalf of

    Democratic candidates for Congress and have been burdened in their ability to turn out their

    party’s base voters and to convince others to get engaged in the political process. Id. ¶¶ 585,

    595–96.

           The injuries experienced by the members of the Plaintiff organizations are just the type of

    non-dilutionary cognizable First Amendment injuries recognized by the Supreme Court.

    Anderson, 460 U.S. at 792. These associational interests lie at the heart of the mission of each of

    the Plaintiff organizations. Pls.’ Resp. ¶¶ 552, 580, 604, 622, 635. And the claims asserted and

    the relief requested do not require the participation of individual members in the present lawsuit,

    and Defendants and Intervenors do not even attempt to argue otherwise. For all of these reasons,

    each of the organizational Plaintiffs has associational standing to pursue their claims in this case.

                   3.      Plaintiffs Have Standing to Pursue Their Article I Claims.

           In Rucho, the three-judge panel determined that the Plaintiffs also made out statewide

    injuries based on Article I. Plaintiffs in the instant case invoke Article I along the same lines—

    that is, the congressional map exceeds the Ohio legislature’s “authority under the Elections




                                                     64
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 76 of 80 PAGEID #: 8341




    Clause and usurps the power of ‘the People’ to elect their representatives.” Rucho, 318 F. Supp.

    3d at 831. The Article I claim is premised on federalism. Id. at 832.

            “[T]he Framers understood the Elections Clause as a grant of authority to issue

    procedural regulations, and not as a source of power to dictate electoral outcomes, to favor or

    disfavor a class of candidates, or to evade important constitutional restraints.” Thornton, 514

    U.S. at 833–34. Plaintiffs seek redress of a structural harm in their Article I claim. “An

    individual has a direct interest in objecting to laws that upset the constitutional balance between

    the National Government and the States when the enforcement of those laws causes injury that is

    concrete, particular, and redressable.” Bond v. United States, 564 U.S. 211, 222 (2011).

            While, of course, pursuing a structural harm does not relieve litigants from having to

    demonstrate particularized injuries, see Lance v. Coffman, 549 U.S. 437, 440 (2007) (per

    curiam); Rucho, 318 F. Supp. 3d at 832–33, here, the Plaintiffs have identified numerous

    individualized injuries, see supra Section B.1–2. As amply discussed by the three-judge panel in

    North Carolina, so too here, “at least one Plaintiff residing in each district . . . alleges and offers

    proof of the type [of] individualized dilutionary injuries the Court recognized in Gill,” and the

    Plaintiffs here also allege and adduce proof of “additional non-dilutionary injuries, including

    injuries to their associational rights.” Rucho, 318 F. Supp. 3d at 833. Other courts have relied

    on associational injuries when finding organizations had standing to assert claims under Article I.

    Id.; League of Women Voters v. Newby, 838 F.3d 1, 9 (D.C. Cir. 2016); Tex. Democratic Party v.

    Benkiser, 459 F.3d 582 (5th Cir. 2006). These injuries are sufficient injuries-in-fact, fairly

    traceable to the congressional map, and likely to be redressed by a favorable decision in this case

    in order to support Plaintiffs’ standing in this case. And while the Supreme Court did not

    consider standing expressly in Thornton, it reached the merits. Article III standing is of course




                                                       65
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 77 of 80 PAGEID #: 8342




    jurisdictional, to be considered even if not raised by the parties. The Supreme Court would not

    have ruled unless the litigants had standing.

                   4.      Plaintiffs’ Injuries Are Fairly Traceable to the Challenged Map.

           Though already identified in Sections B.1–3 above, it is worth expressly noting that

    Defendants flatly ignore the proof offered by Plaintiffs in an effort to argue that the injuries

    suffered by Plaintiffs are not fairly traceable to the challenged congressional map. Defs.’ Br. at

    Section II. The Plaintiffs have consistently testified to the fact that it was the composition of the

    congressional map and the specific district lines at issue that caused the burden on their

    constitutional rights. See, e.g., Pls.’ Resp. ¶¶ 351, 360–61, 370, 372, 557-59, 379, 382, 387, 393,

    421, 435, 439, 450–53, 475–78, 484, 492, 497, 501, 506, 516, 526, 528, 532, 544, 590, 610, 630,

    647. Defendants do not contend with these facts, and instead seek to sweep them under the rug.

    Plaintiffs have adduced facts that the state drew the congressional map with the express purpose

    of burdening a disfavored party and that they succeeded in accomplishing this purpose. When

    the state acts to burden the First Amendment associational rights of a certain group it is plain that

    this burden is traceable to the state’s discriminatory aim.

                   5.     Plaintiffs’ Injuries Are Likely to Be Redressed By a Favorable Order
                   of the Court.

           “An injury is redressable if a judicial decree can provide ‘prospective relief’ that will

    ‘remove the harm.’” Doe v. DeWine, 910 F.3d 842, 850 (6th Cir. 2018). “Redress is sought

    through the court, but from the defendant. This is no less true of a declaratory judgment suit than

    of any other action. The real value of the judicial pronouncement . . . is in the settling of some

    dispute which affects the behavior of the defendant towards the plaintiff.” Id. (citation omitted).

    Plaintiffs do not seek only a judgment, but the entry of a new congressional map for the 2020

    elections. If this Court orders a new congressional map this will clearly redress the injuries



                                                     66
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 78 of 80 PAGEID #: 8343




    suffered by the Plaintiffs. Plaintiffs, of course, are not guaranteed a particular outcome when

    they cast their votes or seek to associate with likeminded voters. But this is also not what

    Plaintiffs seek to have redressed.

           Where, as here, “the government erects a barrier that makes it more difficult for members

    of one group to obtain a benefit than it is for members of another group, a member of the

    [disadvantaged] group . . . need not allege that he would have obtained the benefit but for the

    barrier in order to establish standing. The ‘injury in fact’ in an equal protection case [or a First

    Amendment case] . . . is the denial of equal treatment resulting from the imposition of the

    barrier, not the ultimate inability to obtain the benefit.” Ne. Fla. Chapter of AGC of Am., 508

    U.S. at 666. Likewise, the relief is not the guarantee of obtaining the benefit, it is the equal

    treatment resulting from removing the improper barrier.

                                              CONCLUSION

           Defendants and Intervenors have failed to meet their burden of establishing that they are

    entitled to summary judgment on Plaintiffs’ claims as a matter of law. This Court should

    therefore deny their summary judgment motions.

    January 25, 2019                                   Respectfully submitted,

                                                       /s/ Freda J. Levenson, trial attorney
    T. Alora Thomas-Lundborg                           Freda J. Levenson (0045916)
    Dale E. Ho                                         David Carey (0088787)
    Theresa J. Lee                                     Elizabeth Bonham (0093733)
    Emily Rong Zhang                                   American Civil Liberties Union of Ohio Fdtn.
    American Civil Liberties Union Foundation          4506 Chester Avenue
    125 Broad Street, 18th Floor                       Cleveland, OH 44103
    New York, NY 10004                                 Tel.: (216) 472-2220
    Tel.: (212) 549-2500                               Facsimile: (216) 472-2210
    athomas@aclu.org                                   flevenson@acluohio.org
    dho@aclu.org                                       dcarey@acluohio.org
    tlee@aclu.org                                      ebonham@acluohio.org
    erzhang@aclu.org




                                                      67
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 79 of 80 PAGEID #: 8344




    Robert Fram                            Michael Baker
    Nitin Subhedar                         Perrin Cooke
    Jeremy Goldstein                       Peter Rechter
    Covington & Burling LLP                Robert Day
    One Front Street                       Kaitlyn Demers
    San Francisco, CA 94111                Covington & Burling LLP
    Tel.: (415) 591-6000                   850 Tenth Street, NW
    rfram@cov.com                          Washington, DC 20001
    nsubhedar@cov.com                      Tel.: (202) 662-6000
    jgoldstein@cov.com                     mbaker@cov.com
                                           pcooke@cov.com
    Kyunghoon John Woo**                   prechter@cov.com
    Covington & Burling LLP                rday@cov.com
    1999 Avenue of the Stars               kdemers@cov.com
    Los Angeles, CA 90067
    Tel.: (424) 332-4800
    jwoo@cov.com




                                          68
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 177 Filed: 01/25/19 Page: 80 of 80 PAGEID #: 8345




                                  CERTIFICATE OF SERVICE

           I, Freda J. Levenson, hereby certify that the foregoing document was served upon all
    counsel of record in this case via ECF.

                                                     /s/ Freda J. Levenson
                                                     Counsel for Plaintiffs




                                                69
